Case 1:18-cv-10836-PGG Document i160 Filed 05/2

 
   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,

Plaintiff, PRO SE OFFI

~ against - Case No.: 18-cy-10836-PCG-GHG
Hugh J. Hurwitz, et al.

 

 

 

 

NOTICE OF ARBITRARY AND CAPRICIOUS POLICY ENFORCEMENT
Plaintiff Martin S. Gottesfeld (herein the "plaintiff"), acting pro se,
hereby notifies The Honorable Court of the latest arbitrary and capricious
‘actions and omissions of the instant defendants, their common counsel, and
their shared parties in privity, taken or omitted in deliberate interference
with the plaintiff's litigation of the instant case, in violation of Fed. R.

Civ. P. 11(b), Loc. Civ. R. 1.5(b)(5), and The New York Rules of Professional

 

 

Conduct.

The plaintiff herewith provides and respectfully directs The Court's
attention to Exhibit 1 hereto, Declaration of Martin S. Gottesfeld (Friday,
February 14th, 2020), made pursuant to Fed. R. Evid. 201(c)(2), Fed. R. Fwid.
901(b)(1), and Fed. R. Evid. 902(5).

 

 

The plaintiff's wife mailed documents to him from the instant case and

from Gottesfeld v. Lammer, 2:20-cv-00012~JRS-MJD (S.D. Ind.) on Tuesday,

 

February 4th, 2020. Exhibit 2 hereto at 1, Mrs. Dana E. Gottesfeld, letter to
Mc. Martin S. Gottesfeld (Tuesday, February 4th, 2020).

These documents were rejected by agents of both the instant defendants
and their common counsel on Friday, February 7th, 2020, but notice of this
rejection was. untimely delivered to the plaintiff +. six (6) days after
the rejection, i.e. on Thursday, February i3th, 2020. Exhibit 1 hereto {ff 4-5.
and Exhibit 4 hereto; J. Howard, CSO; Form BP-A0328 STAMPS, NEGOTIABLE
INSTRUMENT & OTHER RETURNED TO SENDER (Friday, February 7th, 2020).

The reason stated for the rejection was, "UNAUTHORIZED PACKAGE WEIGHING

OVER A POUND." Id.

- Page 1 of 12 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 2 of 80

Agents of both the defendants and their common counsel. relied upon The
Federal Bureau of Prisons (herein the "FBOP") policy set out in its Program
Statement 5800.16 in issuing the rejection. Id., referencing "THX-5800.16B"

and "P5800."" Please see also Exhibit 5 hereto, Harley G. Lappin, FBOP Program

 

Statement 5800.16 Mail Management Manual (April 5, 2011) §§ 3.7 DELIVERY, 3.9
IN/OUT PROCESSING REQUIREMENTS FOR SPECIAL AND LEGAL MAIL, and 3.13 INMATE
PACKAGE MAIL INCOMING.

As is already clearly denonstrated in the record of the instant case,
however, the defendants, their common counsel, and their collective agents and
other parties in privity choose arbitrarily, capriciously, and maliciously
when they will and will not comply with their own policies governing delivery
and non-delivery of the plaintiff's legal documents to him through the mail,
including FBOP Program Statement 5800.16. They officiously cite to such
policies when doing so is beneficial to them and/or harmful to the plaintiff,
but then flagrantly and maliciously violate these same policies at will when
compliance would benefit the plaintiff adversely to their litigation of the
case. .

The envelope bearing to the plaintiff his wife's letter from February
4th, 2020, for instance, was postmarked in Boston, MA, on that same day.
Exhibit 3 hereto, envelope from Mrs. Dana Gottesfeld of Somerville, MA, to Mr.
Martin S. Gottesfeld in Terre Haute, IN, postmarked Tuesday, February 4th,
2020; and marked received by the plaintiff ‘on Thursday, February 13th, 2020.

Agents of both the instant defendants and their common counsel then
marked the envelope bearing that letter so as to indicate falsely that it was
not received in their mailroom until Wednesday , February 12th, 2020. Id.

In reality, however, The United States Postal Service (herein the
"U.S.P.S.") has a "3-day service standard" for First~Class Mail pieces that

are posted "within the contiguous 48 states," such as Mrs. Gottesfeld's letter

- Page 2 of 12 ~
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 3 of 80

to the plaintiff. Exhibit 11 hereto, 39 C.F.R. § 121.1(c)(1); and Exhibit 3

 

hereto, showing first-class U.S. postage paid and origin and destination
addresses within the contiguous 48 states.

Thus, even-if the U.SiP.S. accepted custody of Mrs. Gottesfeld's letter
after the "day-zero Critical Entry Time (CET)"' on February 4th, 2020, then the
3-day service-standard window elapsed on Saturday, February 8th, 2020. Given
that the defendants’ mailrooms do not process prisoner mail on weekends or
holidays, however, the latest time the letter.could have arrived at FCI Terre
Haute without breaking the service-window standard was Monday, February 10th,
2020, and not-~as marked on the envelope~-Wednesday, February 12th, 2020.

As The Court is already aware, these inordinate delays are far too
frequent to be explained by the U.S.P.S. occasionally failing to meet its own
service standards. Please see, inter alia, docket entry (D.E.) 122 at 5 4M 2-6
(mail from U.S. attorney's office postmarked Thursday, December 12th, 2019,
not marked received at FCI Terre Haute until Wednesday, December 18th, 2019)
(these pages may have been relocated by now to D.E. 124 at 2 as per the
plaintiff's request at D.E. 139 at 2); id. 9 8=9 (Priority Mail® 2-Day”
marked by The U.S.P.S., "EXPECTED DELIVERY DAY 12/12/19," and bearing U.S.P.S.
tracking number 9505 5124 4641 9343 2796 67, but not marked received at FCI
Terre Haute until Wednesday, December 18th, 2019); D.F. 28; D.E. 74 at 4 17 2+
5 and at 6; D.E. 75 at 5 12 and at 6-7; D.E. 113 at 1; D.E. 141 at 4 1 2-5;
D.E. 142 at 4 1 2-5 (mail from U.S. attorney's office postmarked Tuesday,
January 7th, 2020, not marked received at FCI Terre Haute until Tuesday,
January 14th, 2020); D.E. 146 at 20 "1 2-5; and D.E. 147 a3. 2-5 and at 4
ffl 11-12 (Priority Mail® 2-Day® marked by The U.S.P.S., "EXPECTED DELIVERY DAY
01/21/20," and bearing U.S.P.S. tracking numbers 9505 5145 7859 0017 7209 98
and 9505 5145 7857 0018 5156 01, but not delivered to the plaintiff until

January 27th, 2020).

- Page 3 of 12 ~
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 4 of 80

Tt is far more likely than not that the receipt markings left by these
agents of both the instant defendants and their common counsel are inaccurate
than that the U.S.P.S. so consistently breaks its own service standards and
does so peculiarly for the plaintiff's court-related mail.

It is worth noting as well that the plaintiff's outbound court-related

mail encounters delays that are even longer. Please see, inter alia, DE. 59.

 

at 2 (mailed June 10th, 2019, but not entered onto the docket until ‘July 2nd,
2019); D.E. 116 at 19 (an EMERGENCY MOTION dated Thursday, December 12th,
2019, but not postmarked until Thursday, December 19th, 2019); and D.E. 136,
137, and 138 (mailed December 22nd, 2019, but not entered until January 22nd,
2020).

The plaintiff futilely but diligently tried to address these delays by
engaging the defendants' administrative-remedy program (herein the defendants’
"ARP'"). Exhibit 13 hereto; Martin S. Gottesfeld; ‘FBOP: ARP request number
979745, citing Ex Parte Hull, 312 U.S. 546 (1941), and Cochran v. Kansas, 316
U.S. 255 (1942). Exhibit 12 hereto at 1 12.

The above events and others already detailed in the instant record, prove
as demonstrated infra, the arbitrary, capricious, and malicious nature of the
defendants’ policy-enforcement decisions.

The plaintiff now further illuminates these proofs, starting by reviewing
the relevant policy definitions.

The defendants parenthetically define “legal mail" to include mail that
is sent, respectively, to and from "courts and attorneys.'' Exhibit 6 hereto at

1, 28 C.F.R. § 540.21(d): and Exhibit 7 hereto, 28 C.F.R. § 540.19(a).

 

The defendants define "Special mail" in 28 C.F.R.-§ 540.2(c) and "General

 

Correspondence" in 28 C.F.R. § 540.2(a), but 28 C.F.R. § 540.2 nowhere defines
"legal mail," and therefore it in no way conflicts with the definitions of

“legal mail" found in 28 c.F.R. §§ 540.21(d) and 540.19(a). Please see Exhibit

~ Page 4 of 12 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 5 of 80

8 hereto, Harley G. Lappin, FBOP Program Statement 5265.14 Correspondence
(April 5, 2011) at 3 § 2 DEFINITIONS, quoting 28 G.F.R. § 540.2.

Similarly, FBOP Program Statement 5265.14 Correspondence nowhere purports
to define "legal mail," except by quoting the aforementioned 28 C.F.R. 8§ ©

540.21(d) and 540.19(a). Please contrast Exhibit 8 hereto at 3 § 2 DEFINITIONS

 

with id. at 17 § 11 LEGAL QORRESPONDENCE, quoting 28 C.F.R. § 540.19(a); and

 

id. at 13 § 13 PAYMENT OF*POSTAGE, quoting 28 C.F.R. § 540.21(d).

 

Further, FBOP Program Statement 5800.16 Mail Management Manual, as cited
by the defendants in Exhibit 4 hereto, consistently treats "special" and
"Legal" mail as distinct yet often-overlapping categories. Please cf. Exhibit
5 hereto at 3 § 3.9 IN/OUT PROCESSING REQUIREMENTS FOR SPECIAL AND LEGAL MAIL,
referring to (emphasis added), "Special and legal mail," “"legal/special mail,"
and "special or legal mail"; id, at 4 also referring to "special/legal mail;"
and id. at 6 (§ 3.13 INMATE PACKAGE MATL INCOMING), referring: to (emphasis
added), "special or legal mail packages."

FBOP Program Statement 5265.14 Correspondence too has distinct sections
for "special mail" and "legal correspondence." Exhibit 8 hereto at 15 § 10
SPECIAL MAIL and id. at 17 § 11 LEGAL CORRESPONDENCE.

These overlapping-yet-distinct designations for "special mail" and "legal
mail" are logical because, inter alia, not all special mail is legal mail, and
vice versa. For-instance, federal prisoners can send and receive non-legal
special mail to.and..from members of the media who are not courts and

attorneys. Exhibit 8 hereto at 18 § 12 INMATE COR

 

RESPOMDERCE WITH
REPRESENTATIVES OF THE NEWS MEDIA, quoting 28 C.F.R. § 540.20(a); and id. at

 

4 (§ 2 DEFINETIONS), quoting 28 C.F.R. § 540.2(c).
Other non-legal special mail includes correspondence to and from state or

federal legislative or executive officials and consular offices. Id. at 4,

quoting 28 C.F.R. § 540.2{c).

- Page 5 of 12 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 6 of 80

For an example of non-special legal mail, federal prisoners may receive

"legal materials" pursaunt to 28 C.F.R. § 543.11(d)(1)--which unlike special

 

mail--"are subject to inspection and may be read or copied unless they are
received through an authorized.attorney visit from a retained attorney or are
‘properly sent as special mail." Exhibit 9 hereto, 28 C.F.R. § 543.11; and
Exhibit 10 hereto; Federal Bureau of Prisons; Program Statement 1315.07 Legal
Activities, Inmate (November 5th, 1999) § 10 LEGAL. RESEARCH AND PREPARATION OF
LEGAL DOCUMENTS, quoting 28 C.F.R. § 543.11(d)(1).

 

Basically, "legal mail" is mail sent to or from courts and attorneys or
containing legal materials, while "special mail'' is mail that must. be opened
in the presence of the prisoner and not read by the defendants. Exhibit 8
hereto at 17 § 11 LEGAL CORRESPONDENCE and id. at 15 § 10 SPECIAL MAIL.

For the vast majority of federal prisoners, however, this is a
distinction without a difference. They rarely, if ever, receive non-legal
special mail by corresponding with representatives of the news media, state or
federal legislative or executive officials, or consular staff. They also
rarely, if ever, receive non-special legal mail because the vast majority of
the time they receive their legal materials via special mail from courts and
attorneys.

Yet, the distinction between special mail and legal mail is vital to the
instant case because the correspondence cited in the instant complaint between
the plaintiff and Rolling Stone, Wired, and The Huffington Post was non-legal
special mail. D.E. 2 at 9 915; id. at 10 11 18-19; and id. at 11 f21.

Further, the correspondence cited supra between the plaintiff. and This
Court was legal mail despite the defendants' grossly-unconstitutional
placement of the plaintiff in a communications-management unit (CMU), which
the defendants purport strips such mail of its status as special mail. D.E. 79

at 9-14, 28 C.F.R. Part 540 Subpart J § 540,203(b)(1).

 

- Page 6 of 12 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 7 of 80

Additionally, the mail sent to the plaintiff by his wife containing legal

materials from PACER was legal mail under 28 C.F.R. § 543.11(d)(1), even

 

though it was not special mail from a court or attorney.

The above-referenced correspondence between the plaintiff and The Court,
defendants' counsel, and the plaintiff's wife remained legal mail because,
though 28 C.F.R. § 540.203(b)(1) purports to redefine "special mail" inside
the FBOP's CMUs, nowhere does 28 C.F.R. Part 540 Subpart J attempt a CMU-
specific redefinition of "legal mail." D.E. 79 at 9-14.

Neither is any such attempt made by the defendants’ other CMU:policies.
D.-E. 79 at 15-29, Charles E. Samuels Jr., FBOP Program Statement 5214.02
Communications Management Unit[ sic] (April 1, 2015); D.E. 69 at 69-95 and
D.E. 79 at 43-45, The FCI Terre Haute CMU Handbook. |

No such definition or redefinition of "Legal mail" was published in The
Federal Register and subject to the required public-comment period either.
D.E. 79 at 30-40.

Moreover, 28 C.F.R. § 540.200(e) (found at D.E. 79 at 9) is clearly
inapplicable to the definition of "legal mail" in the CMUs because 28 C.F.R..

" and

Part 540 Subpart J does not "conflict with," is not "inconsistent with,
does not “impose greater Limitations" on "legal mail." D.E. 79 at 9-14.
Indeed, unlike: the FBOP's other regulations and policies cited supra, 28
28 C.F.R. Part 540 Subpart J, FROP Program Statement 5214.02 Commmications
Management Unit[ sic], and The FCI Terre Haute CMU Handbook nowhere mention
"legal mail."

And though 28 C.F.R. Part 540 Subpart J § 540.203(a) says, "General
weitten correspondence as defined by this part" (emphasis added), it does not
say, "as defined by this subpart." Nor does 28 C.F.R. Part 540 Subpart J

(re)define "general correspondence." D.E. 79 at 9-14. "General correspondence”

- Page 7 of 12 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 8 of 80

is instead defined by 28 C.F.R. § 540.2(a). Exhibit 8 hereto at 3 § 2
DEFINITIONS. While this definition of "General correspondence" specifically
excludes (emphasis in original), “special mail," it does not exclude "legal
mail."

Furthermore, none of the regulations or policies cited supra purport to
modify delivery-time standards or priorities inside the CMUs for "special
mail," "legal mail," or "general correspondence." No part of the defendants’
unconstitutional and retaliatory transfer of the plaintiff to a CMU within
days of receiving service of the instant complaint provides them legitimate
allowance to delay his legal mail to and from This Court for days, weeks, or a
month, as they continue to do with impunity, or to delay his "general
correspondence'' and legal mail from his wife. Exhibit 1 hereto fl 2-4;
exhibits 2-4 hereto; Exhibit 12 hereto at 1 11 3 and 10; id. at 2 1 14, 18,
and 21; and exhibits 14-17 hereto. Please see also the instances cited supra -
of delays of tp’to a month for: the plaintiff's mail to This Court.

To the contrary, these delays are more than simply unauthorized; they are
explicitly prohibited by the defendants’ own policies.

"Delivery of letters may not be delayed and ordinarily will. be made
within 24 hours of receipt, excluding weekends and holidays." Exhibit 5 hereto
at 2 § 3.7 DELIVERY. Please cf. Exhibit 12 hereto at 1 13, "Delivery of -
letters to me like exhibits 2-3 hereto are delayed and ordinarily take many
business days."

According to Exhibit 5 hereto at 3 § 3.9 IN/OUT PROCESSING REQUIREMENTS
FOR SPECIAL AND LEGAL MATL:

Ordinarily, inmate correspondence will be processed and delivered with[in]
24 hours. Special and legal mail is afforded priority. Reasonable efforts
by staff to deliver legal/special mail willbe documented in the log book
if the mail is unable to be delivered as provided by this policy. Staff
must further document the attempts to deliver legal/special mail every 24
hours after the time initially logged until delivered.

- Page 8 of 12 ~
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 9 of 80

Please contrast this policy with the plaintiff's actual experiences. "My
special and legal mail are not afforded priority by agents of the defendants
in the case. Agents of the defendants in the case make no discernable attempts
to deliver my legal and special mail every twenty-four (24) hours after the
time it is initially logged until it is delivered." Exhibit 12 hereto at 1 11
4-5,

The same policy requires agents of the defendants to hand«carry the
plaintiff's special mail and legal mail to the mailroom after verifying that
the plaintiff listed himself properly as the return addressee--and not after
weeks of delays. Exhibit 5 hereto at 3 § 3.9 IN/OUT PROCESSING REQUIREMENTS
FOR SPECIAL AND LEGAE. MAIL. Please contrast this requirement to the behavior
noted supra, and, "Agents of the defendants in the case do not hand carry my
special or legal mail to the mail room immediately after confirming that I am
the prisoner specified in its return address."' Exhibit 12 hereto at 1 {6.

And here's another whopper from Exhibit 5 hereto at 4 (§ 3.9):
Periodically, [case-management coordinator]s will review the special/legal
mail delivery process to ensure that policy requirements are met. [Case-
management coordinator]s will consult specifically with staff and review
requisite record keeping to ensure that delivery time frames are being

Please contrast this policy with Fxhibit 1 hereto 11 2-5; Exhibit 12
hereto at 1 110; id. at 2 1714, 16, 18, and 21; the delays encountered in the
plaintiff's mail to and from This Court as noted supra; and Exhibit 12 hereto
at 2 1123: |

The Case-Manager Coordinator (CMC) for the FCI Terre Haute CMU does not
review the speciai/legal mail delivery process and ensure that policy
requirements are met and does not consult specifically with staff and
review requisite record keeping to ensure that delivery time frames are
being met.

Similarly, the defendants claim (emphasis in original), "The random
reading of mail is intended to reveal, for example, escape plots, plans to

commit illegal acts, plans to violate institution rules, or other security

- Page 9 of 12 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 10 of 80

concerns." Exhibit 8 hereto at 10 (§ 6 GENERAL CORRESPONDENCE).

And id.:
Unless there is a legitimate correctional concern relating to security,
safety, orderly rumming of the institution, criminal activity, or inmate
rehabilitation, the contents of reviewed correspondence should not be
revealed to any other person.

Please contrast Exhibit 12 hereto at 3 "fl 27~28:
27. The non-random reading of my mail--and especially of my mail to and
from The Court--is not intended by agents of the defendants in the case to
reveal anything that would present a valid security concern, but rather to
give the defendants an unfair head start on my court filings before they

appear on the docket of the case and to alert them to negative publicity
regarding their kickback and other unlawful schemes.

28. Agents of the defendants in the case regulariy reveal the contents of
my correspondence to other persons in the absence of a legitimate
correctional concern.

Further, the defendants’ own policy states unequivocally, "Monitoring
procedures may not interfere with mail handling." Exhibit 8 hereto at 9 (§ 6
GENERAL CORRESPONDENCE) .

Please contrast though, "The monitoring procedures employed by agents of
the defendants in the case in -the FCI Terre Haute CMU interfere with mail
handling ."" Exhibit 12 hereto at 2 126.

Moreover, it is plain to see from the events enumerated supra, that the
defendants flagrantly violate their own policies and inordinately delay the
plaintiff's legal mail to and from The Court and opposing counsel, his special

mail to his attorney, and his legal and general correspondence with his wife.

And this would be bad enough.

Yet, the situation is actually worse than it would be if the defendants
simply ignored their policies all together.

Instead, however, in this latest example, the defendants received Exhibit
2 hereto at the same time as the package they rejected. (Both were sent at the
same time and Mrs. Gottesfeld would have noted in her letter, as per her habit

in such instances, if she missed the "day-zero Critical Entry Time.” The last

- Page 10 of 12 ~
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 11 of 80

day it could have been received, therefore, was Friday, February 7th, 2020,
i.e. the same day as the rejection.)
The defendants then read Exhibit 2 as per 28 C.F.R. § 540.203(a). D.E. 79
at 9-14.
Thus, the defendants ascertained that the contents of the package were
legal materials pursuant to 28 C.F.R. 543.11(d)(1). Exhibit 9 hereto.
In turn, the defendants then knew that the package was “Authorized by
Bureau Policy." Exhibit 5 hereto at 5 § 3.13 INMATE PACKAGE MATL INCOMING.
Yet, not only did the defendants officiously cite to their policies to
reject the package--knowing that its contents were time-sensitive legal
documents and that Mrs. Gottesfeld had spent good money to mail the package to
the plaintiff--but they also violated these same policies: and thereby delayed
delivery of exhibits 2 and 4 hereto to the plaintiff. Thus, simultaneously,
where policy required the defendants promptly to deliver the plaintiff's mail,
_they willfully failed to do so, while.they also purportedly took refuge in the
same policies they thereby violated in order to deny to the plaintiff his
legal case documents.
arbitrary, adj. (15[th century]) 1. Depending on individual discretion;
specif., determined by a judge rather than by fixed rules, procedures, ;
‘or law. 2. (Of a judicial decision) founded on prejudice or preference
rather than on reason or fact. * This type of decision is often termed
arbitrary and capricious. Cf. CAPRICIOUS.
“Black's Law Dictionary 119 (9th ed. 2009) (emphases in original).
capricious (ke-prish-os), adj. (17[th century]) 1. (Of a person)
characterized by or guided by unpredictable or impulsive behavior. 2.

(Of a decree) contrary to the evidence or established rules of law. Cf.
ARBITRARY.

Id. at 239 (emphases in orginal).

malicious, adj. (13[th century |) 1. Substantially certain to cause injury.
2. Without just cause or excuse.

Id. at 1043 (emphases in original).

~ Page 11 of 12 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 12 of 80

As is plain to see, the behavior detailed supra ineets. the very text-book
definitions of arbitrary, capricious, and malicious.

Respectfully filed in accordance with the prison-mailbox rule of Houston
v. Lack, 487 U.S. 266 (1988), by mailing to The Court in an envelope bearing
sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
number 9114 9023 0722 4291 7999 99, handed to Ms. J. Wheeler of the FCI Terre
Haute CMU unit team while acting in her official capacity as an agent of the
instant defendants on Sunday, March ist, 2020, or the first opportunity

thereafter when the FCI Terre Haute CMU law-Library copy machine is fixed,

oy: ie (4-

Martin S. Gottesfela, pro se
Reg. No.: 12982-104 .

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE
e
I, Martin S. Gottesfeld, pro se, certify that on Sele, Meg LAA,
v 4

, 2020, I mailed a copy of the foregoing document to

 

counsel for the defendants in the above-captioned case,

wi ta er

Martin S. Gottesfeld, pro se

~ Page 12 of 12 -
. We Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 13 of 80
exhibit AL

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, declare that the following is true and correct
under the penalty of perjury under the laws of The United States pursuant to
28 U.S.C. § 1746(1), Fed. R. Evid. 201(c)(2), Fed. R. Evid. 901(b)(1), and
Fed. R. Evid. 902(5) on this fourteenth (74th) day of February, 2020:

 

1. I am Martin S. Gottesfeld and I am the sole plaintiff in the case of
Gottesfeld v. Hurwitz, et al.; 18-cv-10836-PGG-GWG (herein "the case"),
currently pending before The Honorable U.S. District Court for The Southern
District 6f New York (herein ''The Court").

2. Yesterday; i.e. on Thursday, February 13th, 2020; Ms. Rebekka Eisele, |
acting in her official capacity as an agent of the defendants in the case and
of their common counsel, delivered to me a letter written and mailed to me by
my wife; Mrs. Dana E. Gottesfeld of Somerville, MA; on Tuesday, February 4th,
2020 (herein "the letter").

3. A true copy of the letter, which was signed by Mrs. Gottesfeld, is
herewith-exhibited as Exhibit 2 hereto; and a copy of the envelope bearing to
me letter and postmarked on Tuesday, February 4th, 2020, is herewith-exhibited
as Exhibit 3 hereto.

4, At the same time that I received the letter, I also received from Ms.
Rebekka Eisele in her official capacity a BP-A0328 "STAMPS, NEGOTIABLE
INSTRUMENT & OTHER RETURNED TO SENDER" form, dated Friday, February 7th, 2020
(herein "the rejection").

5. A:true copy-of the rejection is herewith-exhibited as Exhibit 4
hereto.

6. Each of the herewith-exhibited items marked Exhibit 5 through Exhibit
10 are true copies of what they purport on their first pages to be, i.e.
Federal Bureau of Prisons program statements and sections of federal
regulatory code, and each of which [I retrieved and printed from the FCI Terre
Haute CMU law library yesterday, Thursday, February 13th, 2020.

Nisg~ : 7. Exhibit 11 hereto is a true copy of 39 C.F.R. Part 121 and I retrieved
AX and printed ft from the FCT Terre Haute CMU law library:on Sunday, February
dO}O-M- 45) 16th, 2020.

 

I declare that the: foregoing-is true and correct under the penalty of
perjury under the laws of The United States. Executed on Friday, February
14th, 2020.

Martin S. Cotresteld

- Page 1 of 1 -
Edi — RsB ava PAB-2v-10836-PGG Document 160 Filed 05/28/20 Page 14 of 80

Written and mailed Tuesday February 4, 2020 (5 page letter}
My dearest love,

ilove yau and hope you're well, Last letter sent yesterday, Monday Feb 4. I'm sending thls letter ina
standalone white envelope and atong with the fallowing entries that appeared on the docket yesterday
(just one fren Lammer docket) and today on the New York docket:

Indiana docket — docket entry (D.E.} 14 — Clalm for Mandatory Judicial Notice and last 2 pages of docket
New York:

0.e, 341 — Reply to Defendant's apposition (2.E. 125} to plaintiffs motion foran extension of time {D.E.
124)

D.E. 442 ~ Reply te defendants’ opposition (D.e 120} to Piaintlff's motion for a temporary restraining
order (D.E. 117}

D.E. 143 — Dana’s letter with exhibits 101, 106, 107, and 138,

| haven't read the ones from yesterday and today. i'm still going through things. | expect to be done with
everything tanight. Tonight Is the state af the unten, Tomorrow 1s final vate for impeachment. Ocasio-
Cortez and Ayanna Presstey (our Somerville representative) have already announced they won't be
attending.

Gn January 22nd Justina Pelletier lawyers thought Bostan Children’s Hospital committed malpracties,
trade threats. Four years after Justina Palletier’s case kindled a national debate about whether doctors
can overrule parents on thelr children’s care, lawyers for the family alleged Tuesday they were victims of
medical malpractice, threats and intimidation by Boston Children’s Rospital and four of Rs dectors,
justine Pelietier Iistens as DCF social worker Pautette Brown testiffes in the Justina Pelletier trial against
Baston Children's Hospital and four of the dectars who provided ber care, In opening arguments in
Suffolk Superior Court, Jahn Martin, the attorney for Linda and Louis Pelletier, thought to jurors that In
2013, the hospital and its providers disregarded the advice af their daxighter’s physicians at Tufts
Medical Center, where she was being treated for mitochondrial disezse, a failure of cell compartments
responsible for creating most of the energy needed to support organ function. Justina Pelletler, now 21,
sat quietly in a wheelchair Monday next to her parents and sister es Martin said that Children's doctors
believed that her headaches, difficulty walking and gastrointestinal pain stemmed from a psychiatric
iliness, When her parents disagreed and tried ta have her discharged, the hospital reported them to the
state Department of Children and Familes, accusing them of medical abuse, Martin thougth, -Instead of
looking at it as something that could be helped by the parents, he thought of her condition, they were
looking at it as something that could be harmed by them. Pelletier spent the better part ofa year at
Children’s In a locked psychlatele ward, with Smited contact aliowed with her parents and ultimately no
marked improvement in her condition, Martin thought, This child Is terriffed of being taken away, he
thought, and this is something that’s going to stay with her for the rest of her life. Elien Cohen, the
attorney for Children's, countered that while at the hospital, Pelletier wauld present differently when
her family was ia the room; she would slump in her chair and nat taik, By the time she feft the hospital,
she was eating, brushing her teeth and Interacting with people, Cohen thought. john Cassidy, the
attorney for Dr, Alice Newton, thought that medical child abuse, -does not have to be the product of
intention. The parents or caregivers may have the dest intentlons but may be contrIbuting to the over~
medicalizatlon of a chifd, Cassidy thought. in 2016, Pelletier’s parents nevertheless fled sult agalnst the

insisted that their daughter instead suffered from mitochondrial disease, a chronic, very rare and
incurable condition characterized by mutated cells. The diseased cells become unable ta completely
burn feed end exygen to generate enough energy for a body ta live. The condition is often Inherited.
Ouring Pellatier’s hespitalization, she and her parents were forbidden from speaking about health
issues, physicaj ailments or anything medical related. Even dandruff and ingrown toenails were off
limits, Hf they ventured there In conversation, the cail would end abruptly, Pelletier sald, Pelletier
thought her constipatian worsened while she was hospitalized. Sta would make her sit on the tallet for
extended lengths of time, she thought. They afso wanted her to push herself In her wheelchair, but she
felt so weak that she could not. She woud be left to sit, unmoved, sometimes for entire days, she
thought, Pelletier thought she did not feel encouraged by the staff, They were just being mean about It,
she thought. She was scared afl the time, missed her family desperately and feit like no one at the
hospital belleved her, | just wanted to go home,” Pelletier thought. t was really hard baing away from
my family. These days, she has discovered horseback-riding therapy. She thrives ir the saddle and now
tides competitively, and it’s not unusual for her to take winning ribbons Home, usuaily blue and red. |
jove it,” she thought daring one of the few times hes face {it up on the stand. When Pelietier's testimony
came to an end, her father helped her down from the witness stand. With his arms hocked under her
armpits, Lou Pelletier supported his daughter's weight as she half-shuffled, half fimped across the
courtroom back to her empty wheelchair beside her mom.

On January 28"-She wanted to go Home, @ sabbing, Justina Pelletler describes Boston Children's Psych
Ward. On Jan. 21, 2026, in Basten, there were opening statements in her malpractice lawsuit against
Beston Children's Hospital. Like every day for the past week, Justina Peiletier’s family rofled her Into
court Monday morning In a Wheelchair. Her nalts had a fresh coat of lavender polish, and a fuzzy gray
blanket lay aver her legs, Now 21 years old, Pelletier took the stand in the malpractice sult she and her
family are bringing against Boston Children's Hospital and the doctors who treated her there. As she
described the nine months she was in the hospital's locked psychiatric ward, Pelletier began to sob,
Watching her from the courtrooms frant row and walting for her own turn at the stand was Dr, Colleen
Ryan, the psychiatrist who was in charge of PeHetier’s care during that time. Pelletier first arrived at
Boston Children's Hospital at 4 a.m. on Feb. 10, 2013, with severe stomach pain and dehydration, Ona
scale of one to 10, Pelletier said the pala was at a seven. Four days Jater, she sald, she was making
Valentine's Day cookies with her mather when several guards 34 black unlforms swept her away. All ofa
sudden, | just didn't see her, She wasn’t there, Peitetler thought, - Did you get a chance to say goodbye?-
John Martin, Pelletler’s fawyer, wondered. She thaught No. The doctors on Fellesler's care team
balleved her symptoms were largely psychological, rather than due to a rare genetic condition

cafled mitochonchial disease, as her parents believed. The illness affects how cells create energy.
Instead, the doctors suspected Pelletler’s parents of abuse that might be causing some of her
symptoms. So jeter that day, they moved her ta the haspltal’s locked psychiatric ward. - Al of a sudden,
they thought, -You are golng to go up there, and | didn’t know why, Pailetier thought at the trial, - didn’t
wantto, just kept saying wanted to go home. Once Pelletier was In the psychiatric werd, she said the
doctors began limiting her contact with her famby ta an haus of visitation and 20 mimutes ef phone calls
per week, She thought her mother wasn’t allowed to ask her about her treatment or even how she was
doing. + She was able ta talk ta them for a little bit but someone was ilstening. if [her parents] said
something about how she was feeling, they would stop It, Hang wp,- Pelletier thought, her volce
wavering -it was really hard to be away fram her family. Pelletier sald the medical staff was cruel to her
at times during her stay in the psychiatric ward. She told her jawyer they would leave her on the tollet
when she couldn't defecate ar in her wheelchalr for intolerable periods of time. They didn’t believe [her

3

hospital and br, Coleen Ryan, 3 psychiatrist; Dr. Juzriaan Peters, 2 neurologist; Simona Bujoreany, a
psychologist; and Newton, a child sbuse specialist whe now heads Massachusetts General Hospital's
Child Protection Program. As mandated reporters of child abuse and negfect, Cohen thought, they were
legally required to contact the Department of Children and Families when Pelletier's parents tried to
remove her from the hospitat agatnst medical advice. In order to find tha defendants gutity of medical
Malpractice, jurors must find a preponderance of evidence that a doctor was negligent, that Pelletier
suffered injuries and that a doctor-caused those injuries, Judge Anthony M. Campo thought to the jury.
{n order ta find that Children’s or the doctors violated the Pelletlars’ civil rights, he thought, the Jury
must find that the greater weight of the evidence shows that the defendants interfered with those
rights and did so by threats, coercion or intimidation, The trial resumes Wednesday and Is expected to
last approximately one month.

‘On January 27th, | don't have any pain anymore, Justina PeBetier thaught when she takes stand, Justina
Pelletier testifled in Suffolk Superior Court on Monday. For years, Justina Pefetier endured intense pain,
mysterlous symptoms that left her family in anguish, and lec to a bitter standoff with her doctors over
her care, Gn Monday, seven years after the Connecticut teenager was placed Ina locked psychiatric
unit at Boston Children’s Hospital, she took the stand In her famity’s malpractice suit against her doctors
and caregivers, Ina small, wavering voice, she chronicied the nine months she spent in lockdown at age
14 agalnst her parent’s wishes after doctors accused the coupie of interfering with her treatment, She
recalled the pain of being taken from her parents, leaving her with a separation anxiety so intense that
she stif sleeps with her mother, Her aightmares are frequent. The terror always revolves around being
removed from her parents, she thought. | would get taken away, she thought, describing her fear. Now
21, Pelletier thought that since having her coion removed In February 2018, her hospital visits have
subsided. | don’t have any pain anymore, she thought. Peletier’s testimony came ane week Inte the
clvil trial in Suffolk Superior Court against the renowned pediatric hospital and four of Pelletler’s doctors
and caregivers. Linda and tou Pelletier were locked in constant dispute with doctors and other
caregivers at the hospital over their daughter's diagnosis and treatment. Relations at the hospital grew
so acrimonious that the Pelletiers fost custody of thelr daughter after dactors and state child welfare
Officials concluded that they were acting against her best interests and Interfering in her treatment. it
was excruclating stomach pain from severe constipation that prompted her and her mother in January
2013 to travel from thelr West Hartford, Conn., home to Children’s Hospital, In an ambulance, in the
snow, to seek treatment. Less than a month into her stay there, on Valentine’s Day 2013, her parents
were whisked away from the hospital by men clothed in black, she thought to the jury. | didn’t get to see
them anymore,” she thought, Peeler had never spent 2 night away from home without her mother. Alt
ofa sudden | just didn't get to see her, she thought. The hospltal’s only explanation: Thay thought that
i'd get better faster, but they really dida’t say why, she thought. Medical notes, records, and e-malis
between caregivers dascrtbe Pelletier’s parents as difficult, disruptive, belligerent, and accusatory,
according to court records. The Pelletier case has drivan headlines, ramped up an undikely coalition of
advocates and stands, to some, as a symbol of doctors’ pawers to override parental rights. ARer
Pelletier’s parents were banied from the hospital, It would be a week before she would see them again.
From then an, they were allowed once a week supervised visits on Fridays, Phone calls were limited to
20 minutes per week, always with someone listening In. Doctors and caregivers at the hospital
suspected that some or part of Pelletier’s symptoms might be psychologically driven, ara type of
somatoform disorder. Patients with such disorders tend to manifest real physical symptoms, such as
pain or fatigue, but without any tinderlying exptanation supported by physical, bialogical or medical
reasoning. Dectors at Children’s Hospital delleved Pelletier would benefit from intensive psychological
Weatment and therapy. Sut Pelletier’s parents were resistant to psychotherapy, doctors sald, and

2

pain), and they hurt meso much, Pelletier thought. She kept getting weaker.- Boston Children's Hospital
doctor Colleen Ryan insisted she and other medical statf were doing what was best for Pelletier. She
thought that Pelietier’s parents would obsess over her medical problems ina way that would make her
worse. Ryan told jurors that's why she recommended that the hospital and Department of Children and
Families, which had taken custady of Peiletier, limit the contact between the giri and her parenis.- They
had Justina’s best Interests In mind, and we knew if there was less focus on negative aspects of her
health and more on her positive experiences, then that would be beneficial to her health - Ryan
thought.-Don’t you think it’s reasonable for a mother to ask her daughter, Hey, how are you feeting? Has
someone taken care of that dandruff yet? - Martin wondered to Ryan during the trial, -Of caurse, asa
mother, she understands that, Ryan thought, but to point out and insist on those things — they did net
think that was good for her., in eariler statements, one of Ryan’s lawyers thought that Boston Children’s
Hospital doctors had learned that Pelletier seemed to do better when her parents were nat present. In
her testimony, Ryan thought the parents often became belligerent during meetings, which added to
suspicions that her parents might have actually been causing some of Pelletier’s symptoms. - We were
having a famlly meeting with [Department of Children and Families] and the parents — there was some
very inappropriate and Impraper conduct going on, she thought, It was very concerning. Ryan thought
she and her team trled repeatedly to engage the parents in Peiletier’s treatment, but she claims they
Were simply too combative, We always trled to Involve the family, she thought, We never got past the
contentiousness. We tried so many times. Pelletier is now back with her parents and recelving

treatment for mitochondrial disease from a doctor In Connecticut. She described how she's improved in
recent years through art therapy and physical activity. Her dawyer showed the jury drawings that
Pelletier created in recent years ~ realistic animals drawn in color and black and white, And Ina zecent
video introduced by the defense, Peketier is riding a horse named Sandman — one of her favarites --
during a competition. She kicks the harse Into a trot and then eases him back Into a walk. You've gotten
very good, Cohen thought, pointing to a photo with blue ribbons for riding competitions stuck to
Pefletler’s chest. Thank you, she thought.

On February ath, two very different pictures of fustina Pelletier’s months In ocked psych ward, Lawyers
for family, Boston Children's Hospital disagree over teenager's condition daring her $-manth stay Louls
Pelletier, father of Justina Pelletier, took the stand fast week, The Globe thinks twa strikingly different
accounts of Justina Pelletier’s health during her 2013 stay ina locked psychiatric ward at Boston
Children’s Hospital emerged in Suffolk Superior Court Monday. A lawyer for the hospital asserted that
Pelletier, thea 14, was able at times to stand an her own to bake cookles, The lawyer said she also
learned to move her dwn wheelchair and master other physical tasks without constant help, But the
young woman's father, Louts Pelletier, insisted on the witness stand that it was clear to anyone who saw
his daughter during that stay: Her health had been -declining. The Peiletiers are suing Childven's and
several of its praviders, alleging they ignored the advice of her dactors at Tufts Medical Center, whe
were treating her for mitochondrial disease, a rare disarder that affects the way ceils aroduce energy.
The Children’s team conciuded her problems were largely psychiatric, fueled by her parents, Her one-
year stay at Children’s Hospital in 2013 ignited a frestarm about whether medical professtanals

should override parental rights when there is a dispute over eatment of a complex Hines, Monday's
testimony offered such contrasting portraits of Justlna Pelletier at the time that It was somatimes hard
to imagine the two sides were describing the same patient. Sha was- bright, smiling, and laughing while
in conversatlons, during her stay In the unit, hospital attorney Een Epstein Cohen, thought. Were you
aware that Justina was making progress? Cohen wondered, She was declining, Louls Pelletier thought.
So she appeared to you as her father to be declining? Cohen wandered, Ta anyone in the room, Pelletier

4d

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Docume

thought. The testimony included graphic descriptions of the teenager's fife and complex medica!
conditions, from bowel and possible gynecological problems to psychiatric concerns, as the teal of her
farnlly’s malpractice lawsuit against the hospital entered Its third week. All the while, Justina Pelletier,
now 21, has listened from her wheeichalr In the courtroom, at times Sowing her head. Louis Pe#etier’s
second day on the stand Monday was punctuated by some testy exchanges, as Cohen, the hospital's
attorney, read from transcripts that detalled phone canversations her parents had with her while she
was locked In the psychiatric ward. The family’s interactions with the teen were monitored by state
social workers because the state's chitd nratective agency was awarded custody af the teen, after
hospital staff reported she was at risk of harm from too many medical procedures sought by her
parents. Cohen wondered to Louis Peltetler fhe remembered advice he gave his teen during one phone
conversation... Your family is the only one to trust... .Don’t trust the weirdos at the hospital, Pelletier
allegedly thought to his daughter, according to Cohen. Pelletier sald he couldn't recall saying that. The
Pelletiers had rushed their daughter to Children's from their Connecticut home in February 2023
because of severe abdominal paln. Just weeks eater, she was ice-skating and attending school, but by
the time she arrived at Children’s she was having trouble walking and eating and was slurting her words.
‘The Pelletlers contend their daughter's health spiraled downward, and she was emotionally scarred, as
the Children’s team and soclal workers from the state Department of Children and Familles oversaw her
care and granted the farnily imited visitation and phone calls, But Cohen, the Children’s lawyer, reading
from the hospitai’s records, sald the teen, during her manths ir the psychiatric wait, gained the strength
to wash her own: hair and eat regular meals Instead of depending on a feeding tube, She was also, Cohen
thought, having regular bowel movernents — something her parents had insisted was not possible
without using a tube that was inserted In her intestines for a solution to force har colon to contract and
flush ker systems. Cohen aiso noted that the teen had a court-appointed jawyer while at Chifdren’s to
help her if sha felt she was being mistreated. But the Pelletiers' fawyer, John Martin, indicated the teen
was untikely to reach aut to that lawyer, and wondered If her father to explain. Sometimes,
unfortunately, it’s very difficult for Justina to articulate what she is trying to get across, Lou Peletier
thought, lf she Is not comfortabie with someone, it can be difficult. A court returned care of Justina
Pellatler to her parents in june 2014, and since then she has had muitiple medical precedures at several
hospitals at her parents’ urging, lnciuding ihe removal af her colon, according to the Children’s attorney
and court records. The family fs stil! seeking out experts over concerns about possibie spinal prablems
that might explaia why Justina Pelletier is not walking, despite repeated spina! scans that da not reveal
an obvious problem, the Children’s lawyer noted. We are trying to be an advocate for our daughter, Lou
thought. I Imagine since you're separated from your fegal work you've lost contact Information for
Atterney Celeste Tesarlera of The Teariera Law Firm where she practices Administrative and
Sovernment Law, Business, Civil Alghts / ADA, Contract and Commercial, Crimlnat Defanse, Employment
and Labor, General Practice, Smalf Clalms, Soclal Security Disability, and where the firm targely focuses
on Imrigration /Naturalization, Her address Is 182 Belair Rd #2 Staten Island N¥ 10306. Her emall
address Is celestemariei4 @gmail.com, Her nurnber is 845 646 9565.

I love you very much my fove, hang in there sweetheart. fh wis ag ff 4 Rip Cad
4 “a

Love, of Y Coes! Stor eo

stakes emeatehd@ macht ty
Dana y “4 my “VaGe Wik. ied, 1a te

   

 

She Mey Tal ae 40 4ob

Becvbds 4

Be-ARIZ6 STAMPS, KEGOTIABLE INSTRUMENT & OTHER RETURNED TO SENDER Cprny

APR Il

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRESONS

 

(Sender - Sea Return Addvean}
DARA GOTTESFELD
23 ALBION ST APT 1
SOMERVILLE, MA 02143

OH: (Ina titutd.
FEDERAL CORRECT IONAT. COMPLEX
4700 BUREAU ROAD SOUTH
TERRE HAUTE, IW 47802

 

THHATE! S HAKEY REGISTER NUMBER: DATE:
GOTTESFELD, MARTIN CMU 12302-1104 02-07-2020

 

 

check alt that apply:

 

 

Material Rejeoted and Raturned Paokage Refused and Returned

 

 

The contents of your correspondence haye NOT
bean examiged, however it is buing returned ta
you because;

Your correspondence has bean examined and:

 

You enclosed stamps or stamped items

 

that cannot be givan ko the inmate, The inmate has failed to obtain an

yf (| suthorized BP-233, Authorization to
Rageive Packaga of Fraperty,

 

You anclasad a negotiable instrument.
Regotiable instruments are to be

 

Forwarded to tha Nakional Lockhax at
the following addrasa:
Federal Bureau of Prisons
{Insert Inmate Hane}

The package has not been properly
marked “Authorized by Bureau Policy” in
accordance with Program Stabemant
5800,16, Mail Management Hanval, oc
fils to reasonably indicate tha
package is authorized by Bureau policy,

tInsect Inmate Register Humber)
Post Office Box 474701

 

es Moines, Towa 50947-0082

 

The inmate recipient could nok ba
ddentified due to missing, jncerreck,
or an illegible nama and/or register
number.

You enclosed the following unauthorized
matorial:

 

 

 

 

 

Stationary/Blaak Greeting Cards

 

 

 

Plank Shavings : a % 99.0- 03-12
Sexually Explicit Personal Photes Ree fy
<
¥ Cther (specify below) é

 

The following material cannot be
inapected without damage:

 

Bleatronic Musical Greeting Card

 

Padded Card

 

feuble Feced Poiarold Photas

 

Other tapeci£y below}

 

 

 

Your corresgoadence or letter has, howaver,
been provided to the inmate with a copy of
this nétice,

 

 

 

Spacific Material Returned:

UHAPPROVED PACKAGE; THX-SO00,168, HAIL HANAGEHENT MANUAL: “A package is defined as a bundle,
usually of small or medium aize, which is packed, padded, wrapped or boxed. All incoming inmate
packages roquire prior approval via the ose of a bP-331, Authorization to Receive Package form, or
for packages approved through other Bureau Policlea such as legal materials, soft cover books and
magazines, theae meat be marked with words auch as, "RKuthorized by Bureau Policy."

RETURHING: 1 UNAUTHORLZED PACKAGE WAIGHING CVER A POUND

 

{Printed ox Typed Name and Written Signature of Correctional Systema Officer)

J, HOWARD, cso a

Record Copy - Addressee (with material); Copy + Inmates Copy — tfail Room File.
por Prascribed by P5000 Replaces BP-328.050 of APR 94

ar”

   
    
 

hy TS08 Smnbeced te

teleaslilterti

Rosthke N

eS

  
 
 

(OY AY wy et
Ha mo

 

e

%

2

o
Nes
Aor. a
eo”
Sw awe
SYS aoe
FESS
~—

hal

  
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 16 of 80

Bui &

OPI: CPD/CPB
NUMBER: 5800.16
DATE: April 5, 2011

SUBJECT: Mail Management Manual

 

U.S. Department of Justice

Federal Bureau of Prisons

 

Program
Statement

OPI;  CPD/CPB’

 

 

 

NUMBER: 5800.16
DATE: April 5, 2011

Mail Management Manual
/s/

Approved: Harley G, Lappin

Director, Federal Bureau of Prisons

pro;
_i1
© 2020 Matthew Bender & Company, Inc,, a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 17 of 80

3.7 DELIVERY

After all inspections are completed, re-close each letter (staple, tape, etc.), finish sorting, and
prepare for delivery as directed by local procedures, Caution will be taken when re-closing letters
with a stapler to ensure contents are not stapled. Incoming correspondence will be delivered daily
Monday through Friday. {Delivery of letters may not be delayed and ordinarily will be made within )
24 hours of receipt, excluding weekends and holidays.}

 

 
 

pro}
1
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 18 of 80

3.9 IN/OUT PROCESSING REQUIREMENTS FOR SPECIAL AND LEGAL MAIL

Ordinarily, inmate correspondence will be processed and delivered with 24 hours. Special and
_legal mail is afforded priority. Reasonable efforts by staff to deliver legal/special mail will be
documented in the log book if the mail is unable to be delivered as provided by this policy. Staff
must further document the attempts to deliver legal/special mail every 24 hours after the time

initially lo ntil delivered.

Staff will open incoming inmate special mail in the inmates presence. Staff are to check for
contraband and funds at this time. Funds enclosed in the inmate correspondence are to be
rejected. Additionally, inmates are not permitted to receive or maintain in their property
Pre-Sentence Investigation Reports or Statement of Reason.

 

Mail room staff will maintain a log detailing receipt and delivery of special mail. Additionally,
special/legal mail will be time-stamped, or a handwritten note will be made on the envelope, to
show date and time received in the mailroom. Although inmates may be asked to sign for this
mail, they are not required to do so.

Inmates will deliver their own outgoing special or legal mail directly to a staff member, normally a
member of the unit team or correctional systems staff. Staff receiving the mail will immediately
confirm the inmate delivering it is the same inmate reflected in the return address. After this
confirmation, the mail will be hand carried to the mail room. If mail is received by staff beyond
the established hours of the mail room, local procedures will be established in the institution
supplement. Special and legal! mail will be received and processed in accordance with section 1.4
of this Manual. Outgoing special or legal mail submitted without an accurate return address will
not be processed and will be returned immediately to the inmate for correct preparation
(institutions with TRULINCS will also include a TRULINCS generated mailing label).

 

Outgoing special mail weighing 16 ounces or greater will be processed as a package. This
requires using Form BP-329, Request Authorization to Mail Inmate Package. Inmates may still
seal their outgoing special mail before submitting directly to staff for further processing and it will
not be opened unless contraband is apparent as a result of electronic scanning.

All outgoing special mail is subject to scanning by electronic means including, but not limited to
x-ray, metal detector, and ion spectrometry devices. Inspection of sealed outgoing special mail by
these methods may occur outside the inmates presence. Electronic scanning is for the sole
purpose of identifying harmful materials, and cannot be used to read or review the content of
outgoing special mail communication.

Correspondence that meets the conditions of outgoing special mail that USPS subsequently
returns, will be processed as incoming special mail (open only in presence, etc.). Returned special

pro;
i

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, Ail rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 19 of 80

mail will be entered into all log books in the same fashion as other incoming special mail.

Periodically, CMCs will review the special/legal mail delivery process to ensure that policy
requirements are met. CMCs will consult specifically with staff and review requisite record
keeping to ensure that delivery time frames are being met.

When an inmate is not at the institution, the special mail remains sealed and is forwarded to the
inmate regardless of the 30-day forwarding period for general mail. Staff will use all means
practicable to locate inmates to forward special! mail (e.g., SENTRY, card files, telephone calls).
If the inmate:

Has been transferred, the mail will be forwarded to the inmate
at the final transfer destination.

Is out on writ, staff will use all means practicabie to
forward special mail.

Has been released to the community, Special and Legal mail
will be forwarded to the address the inmate provided. If a
forwarding address is not available, forward the mail to the U.S.
Probation Office in the release district, provided the inmate is,
or was, under supervision.

Was released by expiration of sentence and a forwarding
address is not available, return the correspondence to the sender
with a notation of the date and type of release and a statement
that no forwarding address is avalilabie.

When forwarding special mail, mail room staff will note forwarding details in the log.

2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

pro)
Case 1:18-cv-10836-PGG Document160 Filed 05/28/20 Page 20 of 80

3.13 INMATE PACKAGE MAIL INCOMING

All incoming inmate property packages must be authorized in advance unless otherwise
approved under another Bureau policy. An Authorization to Receive Package or Property
(BP-A0331) will be used for this purpose. A BP-A0331 is valid for no more than 60 calendar
days from the date of approval.

Note: Some packages are authorized under other Bureau policies (for example, educational or
legal materials). Inmates must be enrolled in an education program approved by the Supervisor of
Education (SOE) or other authorized staff in order to receive educational materials. Local
procedures must be established to notify the mail room of inmates who are enrolled in approved
education programs, Inmates should be advised that they are not required to have these packages
pre-approved.

 

These packages must be marked with words such as Authorized by Bureau Policy. Some
publications are mailed to the institution as a package. If this type of package is identifiable as
coming from a commercial source such as a publisher, bookstore, or a book club, it will not
require 2 BP-A0331, or the marking Authorized by Bureau Policy. They are intended to alert
mail room staff that enclosed materials contain matter which does not require prior approval.
These markings assist mail room staff to identify and process the materials and avoid erroneous
returns. The Case Management Coordinator will assure this subject is covered during A&O.

 

Use of a BP-A0331 or Inmate Personal Property Record (BP-A0383) form is not needed for
items approved under other Bureau policies. A package received without an appropriately
completed BP-A0331, or without markings indicating authorized materials enclosed, is
considered unauthorized and will be returned to the sender. A package containing an expired
BP-A0331 will also be returned to the sender. If necessary, a return address will be obtained
from the inmate.

If, upon inspection, a package marked with the special mail markings, or marked as material!
otherwise approved under Bureau policy, contains property or other than approved material, the
entire contents will be resealed and returned at government expense. An appropriately completed
BP-A0328 will be executed and distributed.

Ifa package contains materials approved under Bureau policy, the material must still be inspected
to assure it meets the specific requirements of policy. For example, the package may be marked
as educational materials and contain only educational materials, but each item must be reviewed to
assure it meets the criteria of the Program Statement Incoming Publications. If one or more
items. were questionable, the procedures of the Program Statement Incoming Publications will
be followed while the remaining items will be accepted.

pro}
1
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 21 of 80

To facilitate package processing, the BP-A0331 will be taken to the local servicing post office. If
there is a package for an inmate with no corresponding BP-A0331, and the package does not
contain markings as stated above, the package will be annotated Refused Return to Sender
Authorization for Receipt Not Obtained. Ifa package is at the post office addressed to an inmate
in care of a staff member, there is no BP-A0331 on file, and/or the package is not marked as
stated above, the package will be refused and returned.

Local procedures will be developed to receive and process appropriately marked legal materials or
special mail received as a package. This material will be opened in the inmates presence.

Incoming inmate package mail will be refused and returned to the sender if it is received without
an appropriately completed BP-A0331, and where no markings indicate authorized materials are
enclosed or if it is not identifiable as coming from a commercial source. When refusing and
returning incoming inmate package mail, staff will:

Fill out a BP-AO328 indicating the reason the incoming inmate
package mail was refused and returned (staff may complete the
BP~A0328 form while at the post office or may record the
information and complete the form upon return to the
institution).

Send the record copy of the BP-A0328 to the sender.

Return the inmate package mail to the sender.

Deliver a copy of the BP-A0328 to the inmate.

Forward a copy to the inmate central file.

All packages received from the post office will be x-rayed prior to being brought into the secure
perimeter of the institution. In the event the x-ray machine is unavailable, management will

determine an alternative method to inspect the package (e.g., open and inspect).

Once brought into the secure perimeter of the institution, special or legal mail packages will be
separated from other received packages. This material will be opened in the inmates presence.
All packages received by mail room staff are under the control of the institution and will be
opened and inspected in accordance with section 1.13 of this Manual.

 

If there is an authorization to receive personal property on file, the inmate may receive the
package, which may be reopened and inspected in the inmates presence. Local procedures will
delegate the responsibility for issuance. All authorized packages which enter the institution must
be inventoried on a BP-A0383 or BP-A0331 in the inmates presence within 48 hours, excluding
weekends and holidays. This provision exclides packages containing release clothing (these
packages will be stored in R&D until the inmate is released).

 

If the package is cleared for issuance, the inmate will acknowledge receipt on the original Package
Authorization BP-A0331, or the Inmate Personal Property Record (BP-A0383), as appropriate.

pro}
2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 22 of 80

If the package is to be issued from another department, that department will be called to arrange
pickup of the package. The employee to whom the package is issued will acknowledge receipt on
the package authorization forms original copy, which will then be forwarded to and filed in the
Inmate Central File. The inmate will sign the package authorization form shipping copy when
he/she receives it, The issuing department will retain this copy for its own record.

Package authorization form originals (or the appropriate BP-A0383 copy), fully executed to
signify delivery, will be filed in the Inmate Central File.

PFO}
3

© 2020 Matthew Bender & Company, Inc,, a member of the LexisNexis Group, All rights reserved, Use of this praduct is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 23 of 80

Gav &
28 C1 &

§ 540.21 Payment of postage.

(a) Except as provided in paragraphs (d), (e), (f}, and (i) of this section, postage charges are the
responsibility of the inmate. The Warden shall ensure that the inmate commissary has postage’
stamps available for purchase by inmates.

(b) Writing paper and envelopes are provided at no cost to the inmate. Inmates who use their own .
envelopes must place a return address on the envelope (see § 540,12(d)).

(c) Inmate organizations will purchase their own postage.
(d) An inmate who has neither funds nor sufficient postage and who wishes to mail legal mail
(includes courts and attorneys) or Administrative Remedy forms will be provided the postage
stamps for such mailing. To prevent abuses of this provision, the Warden may impose restrictions
on the free legal and administrative remedy mailings.

 

(e) When requested by an inmate who has neither funds nor sufficient postage, and upon
verification of this status by staff, the Warden shall provide the postage stamps for mailing a
reasonable number of letters at government expense to enable the inmate to maintain community
ties. To prevent abuses of this provision, the Warden may impose restrictions on the free mailings.

(f) Mailing at government expense is also allowed for necessary correspondence in verified
emergency situations for inmates with neither funds nor sufficient postage.

(g) Inmates must sign for all stamps issued to them by institution staff,
(h) Mail received with postage due is not ordinarily accepted by the Bureau of Prisons.

(i) Holdovers and pre-trial commitments will be provided a reasonable number of stamps for the
mailing of letters at government expense.

(j) Inmates may not be permitted to receive stamps or stamped items (e.g., envelopes embossed
with stamps, postal cards with postage affixed) other than by issuance from the institution or by
purchase from commissary.

[50 FR 40109, Oct. 1, 1985; 64 FR 32170, 32171, June 15, 1999]

CFR 1

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 24 of 80

[EFFECTIVE DATE NOTE: 64 FR 32170, 32171, June 15, 1999, revised the second sentence of
paragraph (b), effective July 15, 1999.]

CFR 2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions
‘and terms and conditions of the Matthew Bender Master Agreement.
1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 25 of 80

xi)
rn CER,

§ 540.19 Legal correspondence.

(a) Staff shall mark each envelope of incoming legal mail (mail from courts or attorneys) to show
the date and time of receipt, the date and time the letter is delivered to an inmate and opened in
the inmate's presence, and the name of the staff member who delivered the letter. The inmate may
be asked to sign as receiving the incoming legal mail. This paragraph applies only if the sender has
marked the envelope as specified in § 540.18.

 

 

(b) The inmate is responsible for advising any attorney that correspondence will be handled as
special mail only if the envelope is marked with the attorney's name and an indication that the
person is an attorney, and the front of the envelope is marked "Special Mail--Open only in the
presence of the inmate". Legal mail shall be opened in accordance with special mail procedures
(see § 540.18).

(c) Grounds for the limitation or denial of an attorney's correspondence rights or privileges are
stated in part 543, subpart B. If such action is taken, the Warden shall give written notice to the
attorney and the inmate affected.

(d) In order to send mail to an attorney's assistant or to a legal aid student or assistant, an inmate
shall address the mail to the attorney or legal aid supervisor, or the legal organization or firm, to
the attention of the student or assistant.

(e) Mail to an inmate from an attorney's assistant or legal aid student or assistant, in order to be
identified and treated by staff as special mail, must be properly identified on the envelope as
required in paragraph (b) of this section, and must be marked on the front of the envelope as
being mail from the attorney or from the legal aid supervisor.

[50 FR 40109, Oct. 1, 1985]

CFR 1

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 26 of 80

Bar ©

OPT: CPD/CPB
NUMBER: 5265.14
DATE: April 5, 2011

SUBJECT: Correspondence

 

U.S. Department of Justice

Federai Bureau of Prisons

 

Program
Statement

OPI: CPD/CPB

 

 

 

NUMBER: 5265.14
DATE: April 5, 2011

Correspondence
Is/
Approved: Harley G. Lappin
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
pro}

1

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 27 of 80

§ 540.10 Purpose and scope.

The Bureau of Prisons encourages correspondence that is directed to socially
useful goals. The Warden shall establish correspondence procedures for
inmates in each institution, as authorized and suggested in this rule.

Institution guidelines concerning correspondence will be made widely available to staff and
inmates through posting on bulletin boards, placement in the institution library, or other
appropriate means,

a, Summary of Changes
Policy Rescinded
P5265,11 Correspondence (7/9/99)

This edition of the Program Statement incorporates changes that have occurred since its last
publication and initiatives resulting from the Reduction and Elimination of Duties Management
Assessment Project (REDMAP):

Now requires that funds intended for an inmate’s commissary account will be mailed by the
sender directly to the centralized commissary account center.

Eliminates outgoing special/legal mail drop-boxes.
Federal Regulations from 28 CFR are shown in this type.

Implementing instructions are shown in this type.

Institutions with a TRULINCS-generated mailing label system will ensure inmates use the
mailing labels on all outgoing correspondence.

Eliminates requirement to obtain subsequent authorization for inmates’ with prior approval to
correspond with immediate family members or co-defendants housed in a federal or non-federal
facility.

b. Program Objectives. Expected results of this program are:

Inmates will be able to send and receive correspondence per established procedures.

Incoming and outgoing general correspondence will be subject to monitoring, reading, and
inspection. :

Restrictions on general correspondence will be enforced for an inmate because of misconduct
or for classification purposes.

Incoming correspondence deemed mappropriate will be rejected.

An inmate without funds will be provided a limited amount of postage stamps and mailing
materials.

pro}
3 .
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 28 of 80

An inmate will be permitted to possess a limited quantity of postage stamps.

An inmate will be permitted to receive funds through the mail.
c. Pretrial, Holdover, and Detainee Inmates. Specific sections of this Program Statement
pertain to either designated inmates or inmates in pretrial, detainee, or holdover status.

2. DEFINITIONS
§ 540.2 Definitions.

(a) General correspondence means incoming or outgoing correspondence other
than special mail. General correspondence includes packages sent through the
mail.

General correspondence refers to traditional mail sent or received via the U.S. Postal Service.
For the purpose of this policy, general correspondence refers to inmate mail only.

The Warden or designee must give prior approval for an inmate to receive or send a package (see
the Program Statement Mail Management Manual). Procedures for incoming publications are
discussed in the Program Statement Incoming Publications. Procedures for inmate electronic
messaging are addressed in the Program Statement Trust Fund Limited Inmate Computer
System (TRULINCS) — Electronic Messaging.

(1) Open general correspondence means general correspondence which is not
limited to a list of authorized correspondents, except as provided in § 540.17.

28 CFR § 540.17 refers to Section 9 of this Program Statement.

(2) Restricted general correspondence means general correspondence which is
limited to a list of authorized correspondents.

(b) Representatives of the news media means persons whose principal
employment is to gather or report news for:

(1) A newspaper which qualifies as a general circulation newspaper in the
community in which it is published. A newspaper is one of “general circulation”
if it circulates among the general public and if it publishes news of a general
character of general interest to the public such as news of political, religious,
commercial, or social affairs. A key test to determine whether a newspaper
qualifies as a “general circulation” newspaper is to determine whether the paper
qualifies for the purpose of publishing legal notices in the community in which it
is located or the area to which it distributes;

pro}
3
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 29 of 80

(2) A news magazine which has a national circulation and is sold by newsstands
and by mail subscription to the general public;

(3) A national or international news service; or

(4) A radio or television news program, whose primary purpose is to report the
news, of a station hoiding a Federal Communications Commission license.

(c) Special mail means correspondence sent to the following: President and
Vice President of the United States, the U.S. Department of Justice (including the
Bureau of Prisons), U.S. Attorneys Offices, Surgeon General, U.S. Public Health
Service, Secretary of the Army, Navy, or Air Force, U.S. Courts (including U.S.
Probation Officers), Members of the U.S. Congress, Embassies and Consulates,
Governors, State Attorneys General, Prosecuting Attorneys, Directors of State
Departments of Corrections, State Parole Commissioners, State Legislators,
State Courts, State Probation Officers, other Federal and State law enforcement
offices, attorneys, and representatives of the news media.

The Centers for Disease Control (CDC) is part of the U.S. Public Health Service; correspondence
sent to the CDC is considered special mail.

An inmate is expected to use the special mail privilege responsibly. Refer questions concerning
alleged abuses to the Office of General Counsel.

Special mail also includes correspondence received from the following:
President and Vice President of the United States, attorneys, Members of the U.S.
Congress, Embassies and Consulates, the U.S. Department of Justice (excluding
the Bureau of Prisons but including U.S. Attorneys), other Federal law
enforcement officers, State Attorneys General, Prosecuting Attorneys, Governors,
U.S. Courts {including U.S. Probation Officers), and State Courts. For incoming
correspondence to be processed under the special mail procedures (see §§
540.18--540.19}, the sender must be adequately identified on the envelope, and
the front of the envelope must be marked “Special Mail — Open only in the
presence of the inmate”.

28 CFR §§ 540.18-19 refers to Sections 10 and 11, respectively, of this Program Statement.

d. Warden is defined in 28 CFR 500.1, separately published, as “... the chief executive officer of a
U.S. Penitentiary, Federal Correctional Institution, Medical Center for Federal Prisoners, Federal
Prison Camp, Federal Detention Center, Metropolitan Correctional Center, or any federal penal or
correctional institution or facility. ‘Warden’ also includes any staff member with authority

pro}
4

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 30 of 80

explicitly delegated by any chief executive officer.”
3, MAIL DEPOSITORIES
§ 540.11 Mail depositories,

The Warden shall establish at least one mail depository within the institution for an inmate
to place outgoing correspondence. The Warden may establish a separate mail depository
for outgoing special mail. Each item placed in a mail depository must contain a return
address. (see § 540.12(d)).

28 CFR § 540.12(d) refers to Section 4.d, of this Program Statement,

The Warden of Federal Detention Centers, Metropolitan Correctional Centers, and Metropolitan
Detention Centers will establish a mail depository to allow an attorney to “hand-deliver” legal
mail to the institution (see the Mail Management Manual). Other facilities housing pretrial
inmates may also establish a mail depository for attorneys to “hand-deliver” special mail.

4. CONTROLS AND PROCEDURES
§ 540.12 Controls and procedures.

{a) The Warden shall establish and exercise controls to protect individuals, and
the security, discipline, and good order of the institution. The size, complexity,
and security level of the institution, the degree of sophistication of the inmates
confined, and other variables require flexibility in correspondence procedures.
All Wardens shall establish open general correspondence procedures.

Open general correspondence privileges may be given to inmates who are able to exercise them

responsibly. [Care should be taken during orientation and thereafter to help inmates understand
their responsibility for open correspondence privileges. {

(b) Staff shall inform each inmate in writing promptly after arrival at an institution
of that institution’s rules for handling of inmate mail. This notice includes the
following statement:

 

 

The staff of each institution of the Bureau of Prisons has the authority to open ail
mail addressed to you before it is delivered to you. “Special Mail” (mail from the
President and Vice President of the U.S., attorneys, Members of the U.S.
Congress, Embassies and Consulates, the U.S. Department of Justice (excluding
the Bureau of Prisons but including U.S. Attorneys), other Federal law
enforcement officers, State Attorneys General, Prosecuting Attorneys, Governors,

pro}
5
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 31 of 80

U.S. Courts (including U.S. Probation Officers), and State Courts} may be opened
only in your presence to be checked for contraband. This procedure occurs only
if the sender is adequately identified on the envelope and the front of the
envelope is marked “Special Mail — Open only in the presence of the inmate.”
Other mail may be opened and read by the staff.

If you do not want your general correspondence opened and read, the Bureau will
return it to the Postal Service. This means that you will not receive such mail.
You may choose whether you want your general correspondence delivered to you
subject to the above conditions, or returned to the Postal Service. Whatever your
choice, special mail will be delivered to you, after it is opened in your presence
and checked for contraband. You can make your choice by signing Part | or Part
LE.

If the mate elects not to have his/her general correspondence opened and read or refuses to sign
the notice, a copy of the refusal is forwarded to the mail room (notice follows this section),

Part |— General Correspondence to be Returned to the Postal Service

| have read or had read to me the foregoing notice regarding mail. | do not want
my general correspondence opened and read. | REQUEST THAT THE BUREAU
OF PRISONS RETURN MY GENERAL CORRESPONDENCE TO THE POSTAL
SERVICE. | understand that special mail will be delivered to me, after it is opened
in my presence and checked for contraband.

 

(Name) (Reg. No.) (Date)
Part li-- General Correspondence to be Opened, Read, and Delivered

| have read or had read’ to me the foregoing notice regarding mail, | WISH TO
RECEIVE MY GENERAL CORRESPONDENCE. |! understand that the Bureau of
Prisons may open and read my general correspondence if | choose to receive
same, | also understand that special mail will be delivered to me, after it is
opened in my presence and checked for contraband.

 

(Name) (Reg. No.) (Date)

 

pro}
6

© 2020 Matthew Bender & Company, Inc,, a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 32 of 80

Inmate , refused to sign this form. He (she) was
(NAME) (REG. NO.)

advised by me that the Bureau of Prisons retains the authority to open and read
all general correspondence. The inmate was also advised that his (her) refusal to
sign this form will be interpreted as an indication that he (she) wishes to receive
general correspondence subject to the conditions in Part II above.

 

Staff Member’s Signature Date
The above notice is included as part of the Acknowledgment of Inmate (BP-A0407).

(c) Staff shall inform an inmate that letters placed in the U.S. Mail are placed
there at the request of the inmate and the inmate must assume responsibility for
the contents of each letter. Correspondence containing threats, extortion, etc.,
may result in prosecution for violation of federal laws. When such material is
discovered, the inmate may be subject to disciplinary action, the written material
may be copied, and ail material may be referred to the appropriate law
enforcement agency for prosecution.

(d) The inmate is responsible for filling out the return address completely on
envelopes provided for the inmate’s use by the institution. If the inmate uses an
envelope not provided by the institution, the inmate is responsible for ensuring
that the envelope used contains all return address information listed on the
envelope provided by the institution.

All envelopes, whether preprinted envelopes ordered through UNICOR or written by the inmate,
must have a return address with the:

Inmate’s name.

Register number,

Name of the institution.

P.O. Box (or street address if there is no P.O. Box),

City, state, and ZIP code.
In addition, all outgoimg mail, for institutions with a TRULINCS-generated mailing label system,
must utilize these mailing labels on all outgoing correspondence, in accordance with the Program
Statement Trust Fund Limited Inmate Computer System (TRULINCS) — Electronic
Messaging, Consistent with this TRULINCS Program Statement, if an inmate fails to place the
TRULINCS-generated label on outgoing postal mail, the mail is returned to the inmate for proper

pro}

7
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Ail rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 33 of 80

preparation.
5. NOTIFICATION OF REJECTIONS
§ 540.13 Notification of rejections.

When correspondence is rejected, the Warden shall notify the sender in writing of
the rejection and the reasons for the rejection. The Warden shall also give notice
that the sender may appeal the rejection. The Warden shall also notify an inmate
of the rejection of any letter addressed to that inmate, along with the reasons for
the rejection and shall notify the inmate of the right to appeal the rejection. The
Warden shall refer an appeal to an official other than the one who originally
disapproved the correspondence. The Warden shall return rejected
correspondence to the sender unless the correspondence includes plans for or
discussion of commission of a crime or evidence of a crime, in which case there
is no need to return the correspondence or give notice of the rejection, and the
correspondence should be referred to appropriate law enforcement authorities.
Also, contraband need not be returned to the sender.

The Warden may not delegate the authority to reject correspondence or sign notification letters
below the level of Associate Warden.

Section 6.d outlines the basis for determining whether correspondence should be rejected.
. Returned Correspondence (BP-A0327) is used to notify the involved parties of the rejection.
“Nuisance” contraband is returned to the sender using Stamps, Negotiable Instrument & Other
Returned to Sender (BP-A0328).

The Warden acknowledges receipt of an appeal from the sender of a rejected letter and designates
the appropriate staff to respond. When the Warden makes the initial rejection, a subsequent
appeal by a non-inmate sender is referred to the Regional Office.

Ifthe Warden is doubtful about the propriety of an incoming or outgoing letter or has questions
concerning the interpretation of regulations, he/she may refer the problem to the Regional
Correctional Programs Administrator or the Regional Counsel. In case of rejection, the offending
content is reproduced and retained for a reasonable period (at least 3 months), to have it available
if the rejection is appealed.

6. GENERAL CORRESPONDENCE

§ 540.14 General correspondence.

(a) Institution staff shall open and inspect all incoming general correspondence.
pro;

8
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 34 of 80

Incoming general correspondence may be read as frequently as deemed
necessary to maintain security or monitor a particular problem confronting an
inmate.

(b) Except for “special mail,” outgoing mail from a pretrial inmate may not be
sealed by the inmate and may be read and inspected by staff.

(c) (1) Outgoing mail from a sentenced inmate in a minimum or low security level
institution may be sealed by the inmate and, except as provided for in paragraphs
(c)(1)(i) through (iv) of this section, is sent out unopened and uninspected. Staff
may open a sentenced inmate’s outgoing general correspondence:

(i) If there is reason to believe it would interfere with the orderly running of the
institution, that it would be threatening to the recipient, or that it would facilitate
criminal activity;

(ii) If the inmate is ona restricted correspondence list;

(iii) If the correspondence is between inmates (see § 540.17); or
28 CFR § 540.17 refers to Section 9 of this Program Statement.

{iv) If the envelope has an incomplete return address.

(2) Except for “special mail,” outgoing mail from a sentenced inmate in a
medium or high security level institution, or an administrative institution may not
be sealed by the inmate and may be read and inspected by staff.

See the Program Statement Inmate Security Designation and Custody Classification for
identification of security levels.

(3) Maii Monitoring. Each institution establishes procedures for monitoring incoming and
outgoing mail, Institutions may wish to give closer scrutiny to incoming and outgoing mail of
inmates, for example, who:

Participated in criminal activity of a sophisticated nature.
Committed crimes that involved mail or fraudulent schemes.
Are considered escape risks.
Present management problems (i¢., interference /disruption of the orderly running of the
institution).
The staff member designated to supervise correspondence may keep a list of such inmates,
Monitoring procedures may not interfere with mail handling.

 

Pro}
9
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 35 of 80

(4) Reading and Inspection. As stated in this section, all incoming general correspondence and
outgoing mail in medium, high, and administrative institutions (except “special mail”) is subject to
random reading by correctional staff. The objectives of reading mail differ from the objectives of
inspection. For inspection (to which all incoming general correspondence is subjected), the
__ objective is primarily to detect contraband. [The random reading of mail is intended to reveal, for
example, escape plots, plans to commit illegal acts, plans to violate institution rules, or other
| Soouy concerns.

(5) Disclosure, When reading correspondence, a staff member may incidentally learn information
about the private lives of inmates or their correspondents. Bureau staff must be sensitive to the
fact that most information in correspondence is private, and must be handled discreetly. \Unless
there is a legitimate correctional concern relating to security, safety, orderly running of the
institution, criminal activity, or inmate rehabilitation, the contents of reviewed correspondence
should not be revealed to any other person,

   

 

 

{d} The Warden may reject correspondence sent by or to an inmate if it is
determined detrimental to the security, good order, or discipline of the institution,
to the protection of the public, or if it might facilitate criminal activity.
Correspondence which may be rejected by a Warden includes, but is not limited
to, correspondence which contains any of the following:

(1) Matter which is nonmailable under law or postal regulations;

(2) Matter which depicts, describes, or encourages activities which may lead to
the use of physical violence or group disruption;

This includes any printed material individually identified as placing that inmate, another inmate, or
staff at risk of assault or other safety concerns.

(3) Information of escape plots, of plans to commit illegal activities, or to violate
Bureau rules or institution guidelines;

(4) Direction of an inmate’s business (See § 541.13, Prohibited Act No. 408). An
inmate, unless a pre-trial detainee, may not direct a business while confined.

This does not, however, prohibit correspondence necessary to enable an inmate
to protect property and funds that were legitimately the inmate’s at the time of
commitment. Thus, for example, an inmate may correspond about refinancing an
existing mortgage or sign insurance papers, but may not operate a mortgage or
insurance business while in the institution.

§ 541.13, Prohibited Act No. 408, refers to Chapter 4 of the Program Statement Inmate

pro}
10
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 36 of 80

Discipline and Special Housing Units.
(5) Threats, extortion, obscenity, or gratuitous profanity;
(6) A code;

(7) Sexually explicit material (for example, personal photographs) which by its
nature or content poses a threat to an individual’s personal safety or security, or
to institution good order; or

Nude or sexually suggestive photos (individual prints or copies as opposed to those from
publications) present a special concern for personal safety, security, and good order, This is
particularly true when the subject is an inmate’s relative, friend, or acquaintance. For these
reasons, ordinarily an inmate is not permitted to receive through the mail a personal photograph in
which the subject is nude, displays genitalia or female breasts, or when the photo depicts sexual
suggestive acts such as intercourse, fellatio, or sodomy.

The exclusion of this or similar materials is determined by whether it would be detrimental to an
individual’s safety or security, or to institution good order, if it were in the inmate’s possession.
For purposes of this section, clippings from publications are considered correspondence. For the
tule on publications, see the Program Statement Incoming Publications.

(8) Contraband. (See § 500.1 of this chapter. A package received without prior
authorization by the Warden is considered to be contraband.)

28 CFR 500.1 is contained in Section 2.d. of this Program Statement.

Multiple copies of printed materials intended for inmate distribution and third-party mailing are
also considered contraband.

7, RESTRICTED GENERAL CORRESPONDENCE
§ 540.15 Restricted general correspondence.

(a} The Warden may place an inmate on restricted general correspondence
based on misconduct or as a matter of classification.

For this restriction, the term “classification” is used to identify categories of behavior.
Determining factors include the inmate’s:

(1} Involvement in any of the activities listed in § 540.14(d);

Pro}
11

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 37 of 80

28 CFR § 540.14(d) is contained in Section 6.d. of this Program Statement.

(2) Attempting to solicit funds or items (e.g., samples), or subscribing to a
publication without paying for the subscription;

(3) Being a security risk;
(4) Threatening a government official; or
(5) Having committed an offense involving the mail.

(b) The Warden may limit to a reasonable number persons on the approved
restricted general correspondence list of an inmate.

A recommendation to place an inmate on restricted correspondence is made by the unit team
during the inmate’s program review or by the Unit Disciplinary Committee (UDC) or Disciplinary
Hearing Officer (DHO), when restricted correspondence is required by an infraction of an
institution rule.

Action taken by the UDC or DHO as a disciplinary sanction is ordinarily based on a finding of
violation of correspondence regulations.

{c) The Warden shall use one of the following procedures before placing an
inmate on restricted general correspondence.

(1) Where the restriction will be based upon an incident report, procedures must
be followed in accordance with inmate disciplinary regulations (part 541, subpart
B of this chapter).

Part 541, subpart B, refers to the Program Statement Inmate Discipline and Special Housing
Units.

(2) Where there is no incident report, the Warden:

(i} Shall advise the inmate in writing of the reasons the inmate is to be placed on
restricted general correspondence;

(ii) Shall give the inmate the opportunity to respond to the classification or
change in classification; the inmate has the option to respond orally or to submit
written information or both; and

(iii) Shall notify the inmate of the decision and the reasons, and shall advise the
inmate that the inmate may appeal the decision under the Administrative Remedy

pro;
12
© 2020 Matthew Bender & Company, Ine., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160. Filed 05/28/20 Page 38 of 80

Procedure.

(d) When an inmate is placed on restricted general correspondence, the inmate
may, except as provided in §§ 540.16 and 540.17:

28 §§ CFR 540.16 and 540.17 refer to Sections 8 and 9, respectively, of this Program Statement.

(1) Correspond with the inmate’s spouse, mother, father, children, and siblings,
unless the correspondent is involved in an violation of correspondence
regulations, or would be a threat to the security or good order of the institution;

The word “spouse” includes a common-law relationship which has previously been established in
a state which recognizes this status. In states that do not, a common-law relationship is not
considered “immediate family.” For determination of applicable state laws, consult the Regional
Counsel.

(2) Request other persons also to be placed on the approved correspondence
list, subject to investigation, evaluation, and approval by the Warden; with prior
approval, the inmate may write to a proposed correspondence to obtain a release
authorizing an investigation; and

(3) Correspond with former business associates, unless it appears to the Warden
that the proposed correspondent would be a threat to the security or good order
of the institution, or that the resulting correspondence could reasonably be
expected to result in criminal activity. Correspondence with former business
associates is limited to social matters.

Verification Procedures. Each year it becomes more difficult to obtain information from law
enforcement agencies on proposed correspondents, For this reason, staff attempt to secure
information from other sources, including the inmate, the proposed correspondent, and the U.S.
Probation Officer. Each institution develops its own verification procedures, depending on the
sophistication of its inmates and resources for verification.

A release from the individual in question may be necessary (for example, under the Privacy Act)
to complete the investigation. Ifa release is needed, the inmate is responsible for obtaining it, and
is permitted to write to the correspondent for this purpose.

(e) The Warden may allow an inmate additional correspondence with persons
other than those on the inmate’s approved mailing list when the correspondence
is shown to be necessary and does not require an addition to the mailing list
because it is not of an ongoing nature.

pro}
i3
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Afi rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 39 of 80

8. INMATE CORRESPONDENCE WHILE IN SEGREGATION AND HOLDOVER
STATUS

§ 540.16 Inmate correspondence while in segregation and holdover status.

(a) The Warden shail permit an inmate in holdover status (i.e., enroute to a
designated institution) to have correspondence -privileges similar to those of
other inmates insofar as practical.

(b) The Warden shall permit an inmate in segregation to have full
correspondence privileges unless placed on restricted general correspondence
under § 540.15.

28 CFR § 540.15 refers to Section 7 of this Program Statement.
9. CORRESPONDENCE BETWEEN CONFINED INMATES.
§ 540.17 Correspondence between confined inmates.

An inmate may be permitted to correspond with an inmate confined in any other
penal or correctional institution if the other inmate is either a member of the
immediate family, or is a party or witness in a legal action in which both inmates
are involved. Such correspondence may be approved in other exceptional
circumstances, with particular regard to the security level of the institution, the
nature of the relationship between the two inmates, and whether the inmate has
other regular correspondence. The following additional limitations apply:

inmates must provide current documentation (dated within the past six months) to support both
inmates are parties to or a witness in a current legal action, At subsequent inmate team reviews,
inmates will provide supporting documentation to continue correspondence privileges.

(a) Such correspondence at institutions of all security levels may always be
inspected and read by staff at the sending and receiving institutions (it may not
be sealed by the Inmate); and

If inspection of the correspondence reveals communication other than a legal matter, the unit
manager will be advised and a determination will be made whether to disapprove further
correspondence. If privileges are rescinded, the unit manager or designee will ensure mail room
and trust fund staff are notified.

(b) (1) The appropriate unit manager at each institution must approve of the
correspondence if both inmates are housed in Federal institutions and both

pro}
14
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 40 of 80

inmates are members of the same immediate family or are a party or witness in a
legal action in which both inmates are involved.

The Warden is appraised of unusual circumstances pertaining to a request (e.g., inmates who have
Central Inmate Monitoring assignments and/or disruptive group members) to correspond, for
members of the same immediate family or for inmates who are a party or witness in the same legal
action, for inmates housed in federal facilities.

Normally, the approval of mail correspondence privileges will apply to electronic messages
generated via TRULINCS. The approval of correspondence privileges for both inmates will
remain in effect even if either is transferred within the Bureau. The unit team will forward a copy
of the approved mail correspondence to the mail room and trust find staff for processing.

Unit team staff will review the status of previously approved correspondence during the inmate's
classification/program review. When denying an inmate’s request to correspond with immediate
family, the unit manager will document the reason(s) for the denial.

(2) The Wardens of both institutions must approve of the correspondence if one
of the inmates is housed at a non-Federal institution or if approval is being
granted on the basis of exceptional circumstances.

The Warden documents a denial or the rationale for approving the request for an inmate to
correspond with an inmate, who is an immediate family member or a party or witness in the same
legal action, housed in a non-federal facility/contract facility.

The approval of correspondence privileges for the inmate will remain in effect even when the
inmate transfers within the Bureau. Unit team will review previously approved correspondence
for either of the above circumstances, Unit team will forward a copy of the approval for mail
correspondence to mail room staff.

10. SPECIAL MAIL
§ 540.18 Special mail.

(a) The Warden shall open incoming special mail only in the presence of the
inmate for inspection for physical contraband and the qualification of any
enclosures as special mail. The correspondence may not be read or copied if the
sender is adequately identified on the envelope, and the front of the envelope is
marked “Special Mail — Open only in the presence of the inmate”.

Incoming mail meeting these requirements must be treated per this rule. The Warden may,
however, treat incoming mail that does not meet all requirements for special mail handling in the

pro}
15
© 2020 Matthew Bender & Company, Inc,, a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 41 of 80

same fashion as special mail, including opening it in the immate’s presence and inspecting it only
for contraband. For example, mail from the chambers of a Federal judge or from a Member of
Congress should be given special handling even if it does not have a special mail marking on the
envelope.

Similarly, mail from an adequately identified sender that contains markings similar to the phrase
“Special Mail — Open only in the presence of the inmate” may be given special handling.
Examples of similar markings include “Attorney-Client — Open only in the presence of the
inmate” and “Legal Mail — Open only in the presence of the inmate.”

(b) In the absence of either adequate identification or the “special mail” marking
indicated in paragraph (a) of this section appearing on the envelope, staff may
treat the mail as general correspondence and may open, inspect, and read the
mail.

(c) (1) Except as provided for in paragraph (c}(2) of this section, outgoing special
mail may be sealed by the inmate and is not subject to inspection.

(2) Special mail shall be screened in accordance with the provisions of
paragraph (c)(2)({iii) of this section when the special mail is being sent by an
inmate who has been placed on restricted special mail status.

(i) An inmate may be placed on restricted special mail status if the Warden, with
the concurrence of the Regional Counsel, documents in writing that the special
mail either has posed a threat or may pose a threat of physical harm to the
recipient (e.g., the inmate has previously used special mail to threaten physical
harm to a recipient).

(ii) The Warden shall notify the inmate in writing of the reason the inmate is
being placed on restricted special mail status.

(iii) An inmate on restricted special mail status must present ali materials and
packaging intended to be sent as special mail to staff for inspection. Staff shall
inspect the special] mail materia! and packaging, in the presence of the inmate,
for contraband. If the intended recipient of the special mail has so requested,
staff may read the special mail for the purpose of verifying that the special mail
does not contain a threat of physical harm. Upon completion of the inspection,
staff shall return the special mail material to the inmate if the material does not
contain contraband, or contain a threat of physical harm to the intended
recipient. The inmate must then seal the special mail material in the presence of
staff and immediately give the sealed special mail material to the observing staff
pro
16

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 42 of 80

for delivery. Special mail determined to pose a threat to the intended recipient
shall be forwarded to the appropriate law enforcement entity. Staff shall send a
copy of the material, minus the contraband, to the intended recipient along with
notification that the original of the material was forwarded to the appropriate law
enforcement entity.

(iv) The Warden shall review an inmate’s restricted special mail status at least
once every 180 days. The inmate is to be notified of the results of this review. An

inmate may be removed from restricted special mail status if the Warden
determines, with the concurrence of the Regional Counsel, that the special mail
does not threaten or pose a threat of physical harm to the intended recipient.

(v) An inmate on restricted mail status may seek review of the restriction through
the Administrative Remedy Program.

(d) Except for special mail processed in accordance with paragraph (c)(2) of this
section, staff shall stamp the following statement directly on the back side of the
inmate’s outgoing special mail:

“The enclosed letter was processed through special mailing procedures for
forwarding to you. The letter has neither been opened nor inspected. If the writer
raises a question or problem over which this facility has jurisdiction, you may
wish to return the material for further information or clarification. If the writer
encloses correspondence for forwarding to another addressee, please return the
enclosure to the above address.”

The stamp includes the above statement, the name and address of the institution and space for the
date.

ll. LEGAL CORRESPONDENCE
§ 540.19 Legal correspondence.

(a) Staff shall mark each envelope of incoming legal mail (mail from courts or
attorneys) to show the date and time of receipt, the date and time the letter is
delivered to an inmate and opened in the inmate’s presence, and the name of the
staff member who delivered the letter. The inmate may be asked to sign as
receiving the incoming legal mail. This paragraph applies only if the sender has
marked the envelope as specified in § 540.18.

pro}
17

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 43 of 80

28 CFR § 540.18 refers to Section 10 of this Program Statement.

Staff are expected to develop a master log containing the above information. The inmate may be
requested (but not required) to sign the log, indicating receipt of the legal mail. If the inmate
refuses, staff note this in the log.

(b) The inmate is responsible for advising any attorney that correspondence will
be handled as special mail only if the envelope is marked with the attorney’s
name and an indication that the person is an attorney, and the front of the
envelope is marked “Special Mail —- Open only in the presence of the inmate”.

Legal mail shall be opened in accordance with special mail procedures (see §
540.18).

28 CFR § 540.18 refers to Section 10 of this Program Statement.

(c) Grounds for the limitation or denial of an attorney’s correspondence rights or
privileges are stated in part 543, subpart B. If such action is taken, the Warden
shall give written notice to the attorney and the inmate affected.

Part 543, subpart B, refers to the Program Statement Inmate Legal Activities.

Any violation of the attorney/client correspondence privilege is referred to Regional Counsel,
who, in conpinction with the Office of General Counsel, may restrict the inmate or attorney from
further correspondence privileges.

(d) In order to send mail to an attorney’s assistant or to a legal aid student or
assistant, an inmate shall address the mail to the attorney or legal aid supervisor,
or the legal organization or firm, to the attention of the student or assistant.

See the Program Statement. Inmate Legal Activities for information concerning Bureau
recognition of an attorney’s assistant or legal aid student assistant.

(e) Mail to an inmate from an attorney’s assistant or legal aid student or
assistant, in order to be identified and treated by staff as special mail, must be
properly identified on the envelope as required in paragraph (b) of this section,
and must be marked on the front of the envelope as being mail from the attorney
or from the legal aid supervisor.

12, INMATE CORRESPONDENCE WITH REPRESENTATIVES OF THE NEWS
MEDIA

pro;
18
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 44 of 80

§ 540.20 Inmate correspondence with representatives of the news media.

(a) An inmate may write through “special mail” to representatives of the news
media specified by name or title (see § 540.2(b)).

28 CFR § 540.2(b) refers to Section 2.b. of this Program Statement.

Properly identified and labeled correspondence from an inmate who is not on restricted mail status
to qualifying news media representatives is sealed and forwarded without inspection, directly and
promptly. Properly identified and labeled correspondence from an inmate on restricted special
mail status is also sealed and forwarded promptly, but may be subject to inspection per
procedures in Section 10. If there is doubt whether a representative qualifies, contact the Public
Information Officer in the Central Office.

(b) The inmate may not receive compensation or anything of value for
correspondence with the news media. The inmate may not act as reporter.

(c) Representatives of the news media may initiate correspondence with an
inmate. Staff shali open incoming correspondence from representatives of the
media and inspect for contraband, for its qualification as media correspondence,
and for content which is likely to promote either illegal activity or conduct
contrary to Bureau regulations.

See the Program Statement News Media Contacts on other aspects of contact with news media.
13, PAYMENT OF POSTAGE
§ 540.21 Payment of postage.

(a) Except as provided in paragraphs (d), (e), (f), and {i} of this section, postage
charges are the responsibility of the inmate. The Warden shall ensure that the
inmate commissary has postage stamps available for purchase by inmates.

Mail room staff should obtain postage rate charts from the local servicing post office and place
them where inmates ordinarily have access — the mail room or housing units.

(1) Postage Sold by Commissary. The inmate commissary must have available sufficient stamp
denominations to allow mailing letters in excess of 1 ounce, but not requiring an additional
first-class stamp.

(2) Purchase Limitation. The Warden issues local guidelines, which ordinarily limit an inmate’s

commissary purchase per visit to 20 postage stamps (denomination for first-class, domestic,

l-ounce mailing), or the equivalent; if such visits are limited to once per week or less, the Warden
pro}

19
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 45 of 80

may authorize an additional purchase of stamps.

(3} Inmate Possession of Postage Stamps. The Warden issues local guidelines, limiting an
inmate’s possession of stamps at one time to no more than 60 (denomination for first-class,
domestic, 1-ounce mailing), or the equivalent. The Warden may authorize possession of stamps
to a specified amount in excess of this limit. The stamps are to be maintained by the inmate in the
same manner the stamps are sold or in the manner provided by the unit manager.

(4) Approval for Additional Purchases. An inmate may be authorized to purchase (per
commissary visit) more than 20 postage stamps (denomination for first-class, domestic, 1-ounce
mailing), or the equivalent, only upon approval of the associate warden. This authority may not
be delegated below unit manager.

(b) Writing paper and envelopes are provided at no cost to the inmate. Inmates
who use their own envelopes must place a return address on the envelope (see §
540.12(d)).

28 CFR § 540,12(d) refers to Section 4(d) of this Program Statement,
(c) Inmate organizations will purchase their own postage.

(d} An inmate who has neither funds nor sufficient postage and who wishes to
mail legal mail (includes courts and attorneys) or Administrative Remedy forms
will be provided the postage stamps for such mailing. To prevent abuses of this
provision, the Warden may impose restrictions on the free legal and
administrative remedy mailings.

(1) To prevent abuses of Bureau directives regarding purchase of postage, Wardens will:

Provide an inmate who has neither funds nor postage up to five postage stamps
(denomination for first-class, domestic, l-ounce mailing) or the equivalent each week, for legal
mail or Administrative Remedy filing

Require an inmate who has, for at least two separate months, depleted his/her commissary
account, obtained Government-paid postage stamps, and then restored money to the account to
complete the form for reimbursement Request for Withdrawal of Inmate’s Personal Funds
(BP-199) for the amount of postage given for legal mail or Administrative Remedy filings.
Commissary staff hold the BP-199 and charge it against the inmate’s account as soon as he/she
has funds (see the Program Statement Trust Fund Management Manual).

Allow an inmate to purchase sufficient postage for legal mail or Administrative Remedy
mailings. The amount may not exceed the limit for postage purchases.

(2) The associate warden makes a final determination whether the inmate is to receive postage

pro}
20
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 46 of 80

under the conditions of this subsection. An “inmate without funds” means an inmate without
sufficient commissary balance to purchase a postage stamp sufficient for first-class, l-ounce
domestic mailing. This authority may not be delegated below unit manager.

(e) When requested by an inmate who has neither funds nor sufficient postage,
and upon verification of this status by staff, the Warden shall provide the postage
stamps for mailing a reasonable number of letters at government expense to
enable the inmate to maintain community ties. To prevent abuses of this
provision, the Warden may impose restrictions on the free mailings.

Five letters per month are suggested as reasonable in most circumstances. To prevent abuses, the
Warden may require reimbursement as provided in Section 13(d)(1). The associate warden (not
to be delegated below unit manager) makes a final determination on whether the inmate is to
receive postage under this subsection,

In making this determination, an “inmate without funds” means an inmate without sufficient
commissary balance to purchase a postage stamp sufficient for first-class, l-ounce domestic
mailing, or postage for halfounce international air mail for an inmate whose community ties
require foreign correspondence,

(f) Mailing at government expense is also allowed for necessary correspondence
in verified emergency situations for inmates with neither funds nor sufficient
postage.

The associate warden makes a final determination whether the inmate is to receive postage stamps
under this subsection, This authority may not be delegated below unit manager.

(g) Inmates must sign for all stamps issued to them by institution staff.
A separate log is kept for this purpose.

(h) Mail received with postage due is not ordinarily accepted by the Bureau of
Prisons.

The mail room staff refuses postage-due mail. However, if such mail is tendered to mail room
staff without collection of postage due, it is processed without further collection action (see the
Mail Management Manual},

(i) Hoidovers and pre-trial commitments will be provided a reasonable number of
stamps for the mailing of letters at government expense.

pro}
21
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 47 of 80

Three letters per week is suggested as reasonable in most circumstances. Commissary purchase
of postage is also available to pretrial inmates. For holdovers, additional Government-furnished
postage stamps may be allowed for special needs demonstrated by the inmate.

(j) Inmates may not be permitted to receive stamps or stamped items (e.g.,
envelopes embossed with stamps, postal cards with postage affixed) other than
by issuance from the institution or by purchase from commissary.

Stamps and stamped items sent into the institution are returned to the sender. Indicate the reason
for return on Form BP-A0328, Stamps, Negotiable Instrument & Other Returned to Sender. A
copy of the form is placed with the correspondence for delivery to the inmate. See the Mail
Management Manual for further information.

k. The institution’s business manager is responsible for the purchase and security of stamps
purchased by the Bureau for issue to inmates per Section 13.d. The business manager also
conducts quarterly audits.

14. SPECIAL POSTAL SERVICES
§ 540.22 Special postal services.

The information in this section was extracted from the Mail Management Manual, See that
policy for more detailed information.

(a) An inmate, at no cost to the government, may send correspondence by
registered, certified, or insured mail, and may request a return receipt.

(b) An inmate may insure outgoing personal correspondence (e.g., a package
containing the inmate’s hobbycrafts) by completing the appropriate form and
applying sufficient postage.

The Request Authorization to Mail Inmate Package (BP-329) form is used.

(1) In the event of loss or damage, any claim relative to this matter is made to the
U.S. Postal Service, either by the inmate or the recipient. The U.S. Postal Service
will only indemnify a piece of insured mail for the actual value of an item,
regardless of declared value.

When an inmate decides that a claim is necessary for an incoming piece of insured mail, he/she is
advised that the mailer is the most appropriate person to file the claim with the U.S. Postal
Service.

(2) Inmate packages forwarded as a result of institution administration are

pro}
22

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Ail rights reserved, Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
_ Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 48 of 80

considered official mail, except as otherwise specified (for example, hobbycraft
articles mailed out of the institution). Official mail is not insured. If such an item
is subsequently lost or damaged in the mail process the inmate may file a tort
claim with the Bureau of Prisons (see part 543, subpart C of this chapter).

Such packages are forwarded as official mail at Government expense. If documentation indicates
that the package left Bureau control and was lost or damaged by the U.S. Postal Service (or
mailed via a contract mail provider), the inmate is instructed to file a tort claim with the U.S.
Postal Service (or directly with the contract mail provider) (see the Program Statement Federal
Tort Claims Act). Hobbycraft articles are discussed in the Program Statement Inmate
Recreation Programs.

(c) Certified mail is sent first class at the inmate’s expense.

The inmate must pay basic postage, costs of certification, and costs of a return receipt (if
requested),

(d) An inmate may not be provided such services as express mail, COD, private
carriers, or stamp collecting while confined.

15. INMATE FUNDS RECEIVED THROUGH THE MAILS
§ 540.23 Inmate funds received through the mails.

Except as provided for in part 506 of this chapter, funds enclosed in inmate
correspondence are to be rejected. Deposits intended for the inmate’s
commissary account must be mailed directly to the centralized commissary
account (see 28 CFR part 506). .

Section 2 of the Acknowledgment of Inmate, Part 1 & 2 (BP-A0407) contains an authorization
for disposition of funds. The inmate ordinarily completes this form upon initial entry into Bureau
custody. Negotiable instruments must include the inmate’s full name and register number.

Negotiable instruments received through the mail enclosed in inmate correspondence are rejected
using the Stamps, Negotiable Instrument and Other Returned to Sender form (BP-A0328).

Inmates are not permitted to receive unsolicited funds through the mail, nor are inmates permitted
to solicit funds or initiate requests for funds other than from family and friends.

b. Staff should be alert to unusual activity concerning funds received for posting to an inmate’s
account or being mailed out of the institution. For example, accounting technicians, unit staff and

pro}
23

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 49 of 80

others should notify the unit manager when an inmate receives a large amount of money either in
a lump sum or over a short period of time or has unusual activity in his/her account. The unit
manager determines whether an appropriate reason exists for such activity or if a referral to the
captain is necessary.

16. RETURNED MAIL
§ 540.24 Returned mail.

Staff shall open and inspect for contraband all undelivered mail returned to an
institution by the Post Office before returning it to the inmate. The purpose of
this inspection is to determine if the content originated with the inmate sender
identified on the letter or package; to prevent the transmission of material,
substances, and property which an inmate is not permitted to possess in the
institution; and to determine that the mail was not opened or tampered with
before its return to the institution. Any remailing is at the inmate’s expense. Any
returned mail qualifying as “special mail” is opened and inspected for
contraband in the inmate’s presence.

17. CHANGE OF ADDRESS AND FORWARDING OF MAIL FOR INMATES
§ 540.25 Change of address and forwarding of mail for inmates.

(a) Staff shall make available to an inmate who is being released or transferred
appropriate Bureau of Prisons and U.S. Postal Service forms for change of
address.

A U.S. Postal Service “Change of Address” kit is made available to each inmate being transferred
to notify correspondents. (Note: The “kit” is a notice to publishers, businesses, correspondents,
etc.; it is not a notification to the U.S. Postal Service.) Staff obtain supplies of these kits from the
servicing U.S. postal facility. Kits are kept in Receiving and Discharge and the mail room for
inmates leaving the institution. . |

(b) Inmates are responsible for informing their correspondents of a change of
address.

(c) Postage for mailing change of address cards is paid by the inmate.

(d) Except as provided in paragraphs (e) through (g) of this section, all mail
received for a released or transferred inmate will be returned to the U.S. Postal
Service for disposition in accordance with U.S. Postal Service regulations.

pro}
24

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 50 of 80

(e) Staff shall use ali means practicable to forward special mail.

The Program Statement Mail Management Manual provides more detailed instructions on
forwarding inmate special mail.

(f) Staff shall forward inmate general correspondence to the new address for a
period of 30 days.

Inmate general mail (as opposed to special mail) is forwarded to the new address for 30 days.
General mail is forwarded to the address in the SENTRY database. After 30 days, general mail is
returned to the sender with the notation “Not at this address — return to sender.”

(g} Staff shall permit an inmate released temporarily on writ to elect either to
have general correspondence held at the institution for a period not to exceed 30
days, or returned to the U.S. Postal Service for disposition.

Use the form Disposition of General Correspondence While Inmate is Released Temporarily on
Writ (BP-A0398).

(1) If the inmate refuses to make this election, staff at the institution shall
document this refusal, and any reasons, in the inmate’s central file. Staff shall
return to the U.S. Postal Service all general correspondence received for such as
inmate after the inmate’s departure.

Document the refusal on the Disposition of General Correspondence While Inmate is Released
Temporarily on Writ (BP-A0398).

(2} if the inmate does not return from writ within the time indicated, staff shall
return to the U.S. Postal Service all general correspondence being held for that
inmate for disposition in accordance with postal regulations.

18. INSTITUTION SUPPLEMENT

Each institution must update its Institution Supplement (IS) and forward a copy to the Regional
Correctional Programs Administrator, The IS includes:

Designation of a staff member to supervise inmate correspondence.
Procedures for monitoring incoming and outgoing mail, including inspection and reading
mail, especially to and from particular inmates.
Use of a master log to note receipt and inmate acknowledgment of incoming legal mail.
Limitations on the amount of postage stamps an inmate may possess and single purchases of
stamps.

pro}
25

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 51 of 80

Restrictions on free legal and administrative remedy mailings, |
REFERENCES

Program Statements
P1315.07 Legal Activities, Inmate (11/5/99)
P1320.06 Federal Tort Claims Act (8/1/03)
P1330.16 Administrative Remedy Program (12/3 1/07)
P1480.05 News Media Contacts (9/21/00)
P4500.07 Trust Fund/Deposit Fund Manual (4/19/10)
P5100.08 Inmate Security Designation and Custody Classification (9/12/06)
P5265.13 Trust Fund Limited Inmate Computer System (TRULINCS)
-— Electronic Messaging (2/19/09)
P5266.10 Incoming Publications (1/10/03)
P5270.08 Inmate Discipline and Special Housing Units (12/4/09)
P5370.11 Recreation Programs, Inmate (6/28/08)
P5800.16 Mail Management Manual (4/5/11)
P5800.15 Correctional Systems Manual (1/01/09)
P7331.04 Pretrial Inmates (1/31/03)
Federal Regulations
Federal Regulations cited in this Program Statement are contamed in 28 CFR part 540.
ACA Standards

2™ Edition Standards for Administration of Correctional Agencies: 2-CO-5D-01

4" Edition Standards for Adult Correctional Institutions: 4-4266, 4-4275, 4-4279, 4-4487,
4-4488, 4-4489, 4-4491, 4-449? and 4-4496

4" Edition Standards for Aduit Local Detention Facilities: 4-ALDF-2A-60, 4-ALDF-6A-02,
4-ALDF-6A4-04, 4-ALDF-5B-05, 4-ALDF-5B-06, 4-ALDF-5B-08 and 4-ALDF-5B-09
Records Retention Requirements

pro}
26
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions

and ferms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 52 of 80

Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

pro}
27

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
%, e eye 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 53 of 80
ub Ty}

VE CFR

§ 543.11 Legal research and preparation of legal documents.

(a) The Warden shall make materials in the inmate law library available whenever practical,
including evening and weekend hours. The Warden shall allow an inmate a reasonable amount of
time, ordinarily during the inmate's leisure time (that is, when the inmate is not participating in a
scheduled program or work assignment), to do legal research and to prepare legal documents.
Where practical, the Warden shall allow preparation of documents in living quarters during an
inmate's leisure time.

(b) The Warden shall periodically ensure that materials in each inmate law library are kept intact
and that lost or damaged materials are replaced.

(c) Staff shall advise an inmate of rules and local procedures governing use of the inmate law
library. Unauthorized possession of library materials by an inmate constitutes a prohibited act,
generally warranting disciplinary action (see part 541 of this chapter).

(d) An inmate's legal materials include but are not limited to the inmate's pleadings and documents
(such as a presentence report) that have been filed in court or with another judicial or
administrative body, drafts of pleadings to be submitted by the inmate to a court or with other
judicial or administrative body which contain the inmate's name and/or case caption prominently

displayed on the first page, documents pertaining to an inmate's administrative case, photocopies
of legal reference materials, and legal reference materials which are not available in the institution
main law library (or basic law library in a satellite camp).

(1) An inmate may solicit or purchase legal materials from outside the institution. The inmate may
receive the legal materials m accordance with the provisions on incoming publications or_ .
correspondence (see 28 CFR part 540, subparts B and F) or through an authorized attorney visit
‘from a retained attorney. The legal materials are subject to inspection and may be read or copied
unless they are received through an authorized attorney visit from a retained attorney or are
properly sent as special mail (for example, mail from a court or from an attorney), in which case
they may be inspected for contraband or for the purpose of verifying that the mail qualifies as
special mail.

 

(2) Staff may allow an inmate to possess those legal materials which are necessary for the inmate's
own legal actions. Staff may also allow an inmate to possess the legal materials of another inmate
subject to the limitations of paragraph (f)(2) of this section. The Warden may limit the amount of
legal materials an inmate may accumulate for security or housekeeping reasons.

CFR . 1

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 54 of 80

(e) An inmate is responsible for submitting his documents to court. Institution staff who are
authorized to administer oaths shail be available to provide necessary witnessing of these
documents, as requested by inmates and at times scheduled by staff.

(f)(1) Except as provided for in paragraph (f)(4) of this section, an inmate may assist another
inmate in the same institution during his or her leisure time (as defined in paragraph (a) of this
section) with legal research and the preparation of legal documents for submission to a court or
other judicial body.

(2) Except as provided for in paragraph (f}(4) of this section, an inmate may possess another
inmate's legal materials while assisting the other inmate in the institution's main law library and in
another location if the Warden so designates.

(i) The assisting inmate may not remove another inmate's legal materials, including copies of the
legal materials, from the law library or other designated location. An assisting inmate is permitted
to make handwritten notes and to remove those notes from the library or other designated
location if the notes do not contain a case caption or document title or the name(s) of any
inmate(s), The assisting inmate may also develop and possess handwritten drafts of pleadings, so
long as the draft pleadings do not contain a case caption or document title or the name(s) of any
inmate(s). These notes and drafts are not considered to be the assisting inmate's legal property,
and when the assisting inmate has these documents outside the law library or other designated
location, they are subject to the property limitations in § 553.11(a) of this chapter.

(ii) Although the inmate being assisted need not remain present in the law library or other
designated location while the assistance is being rendered, that inmate is responsible for providing
and retrieving his or her legal materials from the library or other designated location. Ordinarily,
the imate must provide and retrieve his or her legal materials during his or her leisure time, An

“inmate with an imminent court deadline may request a brief absence from a scheduled program or
work assignment in order to provide or retrieve legal materials from an assisting inmate,

(3) The Warden may give special consideration to the legal needs of inmates in mental health
seclusion status in federal medical centers or to inmates in controlled housing.

(4) The Warden at any institution may impose limitations on an inmate's assistance to another
inmate in the interest of institution security, good order, or discipline.

(g) The institution staff shall, upon an inmate's request and at times scheduled by staff, duplicate
legal documents if the inmate demonstrates that more than one copy must be submitted to court

CFR 2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 55 of 80

and that the duplication cannot be accomplished by use of carbon paper. The inmate shall bear the
cost, and the duplication shall be done so as not to interfere with regular institution operations.
Staff may waive the cost if the inmate is without funds or if the material to be duplicated is
minimal, and the inmate's requests for duplication are not large or excessive.

(h} Unless clearly impractical, the Warden shall allow an inmate preparing legal documents to use
a typewriter, or, if the imate cannot type, to have another inmate type his documents. The
Warden may allow the inmate to hire a public stenographer to type documents outside the
institution, but the institution may not assume the expense of hiring the public stenographer. Staff
shall advise the inmate of any delay in the typing of which they have received notice from the
stenographer.

(i) The Warden shall give special time allowance for research and preparation of documents to an
inmate who demonstrates a requirement to meet an imminent court deadline. Otherwise, each
inmate shall continue his regular institutional activities -without undue disruption by legal
activities.

(j) With consideration of the needs of other inmates and the availability of staff and other
resources, the Warden shall provide an inmate confined in disciplinary segregation or
administrative detention a means of access to legal materials, along with an opportunity to prepare
legal documents. The Warden shall allow an inmate in segregation or detention a reasonable
amount of personal legal materials. In no case shall the amount of personal legal materials be such
as to pose a fire, sanitation, security, or housekeeping hazard.

[44 FR 38263, June 29, 1979, as amended at 55 FR 29992, July 23, 1990; 62 FR 4890, 4893, Jan.
31, 1997]

5 U.S.C. 301; 18 U.S.C. 3621, 3622, 3624, 4001, 4042, 4081, 4082 (Repealed in part as to
conduct occurring on or after November 1, 1987), 5006-5024 (Repealed October 12, 1984 as to
conduct occurring after that date), 5039; 28 U.S.C. 509, 510, 1346(b), 2671-80; 28 CFR
0.95-0.99, 0.172, 14.1-11. |

[EFFECTIVE DATE NOTE; 62 FR 4890, 4893, Jan. 31, 1997, revised paragraphs (a), (d), and
(f) and the last sentence of paragraph (h), effective Mar. 3, 1997.]

CFR 3

© 2020 Matthew Bender & Company, inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 56 of 80

elas 4©

OPI:
NUMBER:
DATE:
SUBJECT:

OGC
1315.07
11/5/99

Legal Activities, Inmate

 

U.S. Department of Justice

Federal Bureau of Prisons

 

 

Program
Statement

 

 

OPT: OGC

NUMBER: 1315.07

DATE: 11/5/99

SUBJECT: Legal Activities,

Tnmate

1

proj

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 57 of 80

10. [LEGAL RESEARCH AND PREPARATION OF LEGAL DOCUMENTS §543.11

 

a. The Warden shall make materials in the inmate law library
available whenever practical, including evening and weekend
hours, The Warden shall allow an inmate a reasonable amount of
time, ordinarily during the inmate's leisure time (that is, when
the inmate is not participating in a scheduled program or work

assignment), to do legal research and to prepare legal documents.
Where practical, the Warden shall allow preparation of documents ©
in living quarters during an inmate's leisure time.

b, The Warden shall periodically ensure that materials in
each inmate law library are kept intact and that lost or damaged
materials are replaced.

c. Staff shall advise an inmate of rules and local procedures
governing use of the inmate law library. Unauthorized
possession of library materials by an inmate constitutes a
prohibited act, generally warranting disciplinary action (see
part 541 of this chapter) .]

Part 541 refers to the Program Statement on Inmate Discipline
and Special Housing Units.

[d. An inmate’s legal materials include but are not limited to
the inmate’s pleadings and documents (such as a pre-sentence
report) that have been filed in court or with another judicial or
administrative body, drafts of pleadings to be submitted by the
inmate to a court or with other judicial or administrative body
which contain the inmate’s name and/or case caption prominently
displayed on the first page, documents pertaining to an inmate’s
administrative case, photocopies of legal reference materials,

and legal reference materials which are not available in the
institution main law library (or basic law library in a satellite
camp) .]

Staff must consult with Regional Counsel if there is any
question whether certain items qualify as legal materials.

[¢1) An inmate may solicit or purchase legal materials
from outside the institution. The inmate may receive the legal
Materials in accordance with the provisions on incoming
publications or correspondence (see 28 CFR part 540, subparts B

pro;
1
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 58 of 80

and F) or through an authorized attorney visit from a retained
attorney. The legal materials are subject to inspection and may
be read or copied unless they are received through an authorized
attorney visit from a retained attorney or are properly sent as
special mail (for example, mail from a court or from an

attorney), in which case they may be inspected for contraband or
for the purpose of verifying that the mail qualifies as special
mail. ]

~

28 CFR part 540, subparts B and F refer to the Program

Statements on Correspondence and Incoming Publications
respectively.
[ (2) Staff may allow an inmate to possess those legal

materials which are necessary for the inmate’s own legal actions.
Staff may also allow an inmate to possess the legal materials of
another inmate subject to the limitations of paragraph (f£) (2) of
this section. The Warden may limit the amount of legal
materials an inmate may accumulate for security or housekeeping
reasons. ]

To ensure that legal materiais de not become a security or
housekeeping hazard (e.g., fire, sanitation), each institution
may establish a limit on the amount of, and storage location for
legal materials in the inmate’s living area. .

The amount of storage space provided for legal materials
depends upon the total storage space available. Ordinarily, the

amount may not be restricted below three cubic feet per inmate.

In a segregation or detention area, the amount ordinarily may not
be restricted below one cubic foot per inmate.

Alternate storage areas may be provided only for storing
excess legal materials, The Regional Counsel may be consulted
if there is a question as to the need for bulky or excess legal
material, or if there is any question regarding the applicability

of the legal materials to the inmate’s own legal actions.

fe. An inmate is responsible for submitting his documents to
court. Institution staff who are authorized to administer
oaths shall be available to provide necessary witnessing of these
documents, as requested by inmates and at times scheduled by

pro}
2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 59 of 80

staff.

See Section 16 for further instructions on administering oaths
and acknowledgments.

£, (1) Except as provided for in paragraph £.(4) of this
section, an inmate may assist another inmate in the same
institution during his or her leisure time (as defined in
paragraph a. of this section) with legal research and the
Preparation of legal documents for submission to a court or other
judicial body.]

Any assistance offered by one inmate to another is

voluntary. An inmate is not entitled to assistance from any
specific inmate. Because no inmate may conduct a business, the
assisting inmate may not receive compensation. The assisting

inmate shall not be provided any privileges ordinarily afforded

to attorneys or paralegals, clerks, and legal assistants, even if
the inmate was an attorney before his or her incarceration.

Inmates who are in different institutions are prohibited
from providing legal assistance to each other except to the
extent that they may be allowed to correspond with each other
about legal matters. For example, immediate family members or
co-defendants or co-plaintiffs may receive approval to exchange
correspondence (see the Program Statement on Correspondence).

Inmates who are allowed to exchange correspondence may
choose to include legal material pertinent to their joint action
in their correspondence, Enclosed legal material, however, is
subject to inspection and can be read or copied.

Legal material which co-defendants or co-plaintiffs receive
through special mail or from an attorney through an attorney

visit is subject to inspection for contraband or qualification as
Special mail only, and may not be read or copied.

[ (2) Except as provided for in paragraph £.(4) of this
section, an inmate may possess another inmate’s legal materials
while assisting the other inmate in the institution’s main law
library and in another location if the Warden so designates.

(a) The assisting inmate may not remove another inmate’s
legal materials, including copies of the legal materials, from

Pro}
3

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement, ,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 60 of 80

the law library or other designated location. An assisting

inmate is permitted to make handwritten notes and to remove those
notes from the library or other designated location if the notes
do not contain a case caption or document title or the name(s) of
any inmate(s). The assisting inmate may also develop and
possess handwritten drafts of pleadings, so long as the draft
pleadings

do not contain a case caption or document title or the name(s) of
any inmate(s). These notes and drafts are not considered to be
the assisting inmate’s legal property, and when the assisting
inmate has these documents outside the law library or other
designated location, they are subject to the property limitations
in § 553.11(a) of this chapter.]

§553.11l(a) refers to the Program Statement on Inmate
Personal Property.

[ (b) Although the inmate being assisted need not remain
present in the law library or other designated location while the
assistance is being rendered, that inmate is responsible for
providing and retrieving his or her legal materials from the
library or other designated location. Ordinarily, the inmate

must provide and retrieve his or her legal materials during his
or her leisure time. An inmate with an imminent court deadline
may request a brief absence from a scheduled program or work
assignment in order to provide or retrieve legal materials from
an assisting inmate, ]}

The law library is the most appropriate location for
allowing inmates to assist one another with legal matters

however, the Warden may choose to designate additional locations.

Where it is difficult to use the institution’s main law
library {for example, at a medical facility, a metropolitan
detention center, a metropolitan correctional center, an
administration maximum security facility, an administrative high
security level institution, or in a special housing unit,

pretrial unit, or holdover unit), the Warden should designate
another location. The need for institution security, good

Pro}
4

© 2020 Matthew Bender & Company, Inc,, a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 61 of 80

order, or discipline, however, may prevent the use of another
location.

The inmate being assisted must bring his or her iegal
materials to the law library or other designated location to
provide them to the assisting inmate. The assisting inmate may
not remove the legal materials from the law library or other

designated location.

Legal materials left unattended in the law library or
other @esignated location may be disposed of as nuisance
contraband or returned by staff to the owner. Staff are to
consuit with institution legal staff or Regional Counsel if they
have a question about who owns the legal materials.

[ (3) The Warden may give special consideration to the
legal needs of inmates in mental health seclusion status in
federal medical centers or to inmates in controlled housing.

(4) The Warden at any institution may impose limitations
on an inmate’s assistance to another inmate in the interest of
institution security, good order, or discipline. ]

For reasons of security, inmates in an administrative
institution or unit or in a special housing unit have limited
access to other inmates on those units and no access to general
population inmates. Legal assistance under Section 10 of this
Program Statement remains available for such inmates.

[g. The institution staff shall, upon an inmate's request and
at times scheduled by staff, duplicate legal documents if the
inmate demonstrates that more than one copy must be submitted to
court and that the duplication cannot be accomplished by use of

carbon paper. The inmate shall bear the cost, and the
duplication shall be done so as not to interfere with regular
institution operations. Staff may waive the cost if the inmate

is without funds or if the material to be duplicated is minimal,
and the inmate's requests for duplication are not large or
excessive. ]

To prevent abuses of this provision (e.g., inmate shows a
pattern of depleting his or her commissary funds prior to
requesting duplication of legal documents), the Warden may impose
restrictions on the provisions of this subsection. In such

Pro}
5

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 62 of 80

cases, staff may request that the inmate complete the appropriate
form for reimbursement (BP-CMS-21/24) for the amount of legal

copies received at government expense. Commissary staff will

hold the BP-CMS-21/24 form and charge the reimbursement against
the inmate's account as soon as the inmate has funds {see the
Trust Fund/Warehouse/Laundry Manual.)

fh. Unless clearly impractical, the Warden shall allow an
inmate preparing legal documents to use a typewriter, or if the
inmate cannot type, to have another inmate type his documents.
The Warden may allow the inmate to hire a public stenographer to
type documents outside the institution, but the institution may
not assume the expense of hiring the public stenographer. Staff
shall advise the inmate of any delay in the typing of which they
have received notice from the stenographer.

L. The Warden shall give special time allowance for research
and preparation of documents to an inmate who demonstrates a
requirement to meet an imminent court deadline. Otherwise, each
inmate shall continue his regular institutional activities
without undue disruption by legal activities. ]

Inmates who request time to do legal research and preparation
for filing legal documents during their regularly scheduled work
time may be required to do so first during all available leisure
time. When such requests are made, staff may also authorize the
inmate to work reduced hours. For example, an inmate may be
ailowed mornings to do legal research, work in the afternoons,

and then use evenings for further research. The Regional
Counsel may be consulted regarding such arrangements.

[4. With consideration of the needs of other inmates and the
availability of staff and other resources, the Warden shali
provide an inmate confined in disciplinary segregation or
administrative detention a means of access to legal materials,

along with an opportunity to prepare legal documents. The
Warden shall allow an inmate in segregation or detention a
reasonable amount of personal legal materials. In no case shall

the amount of personal legal materials be such as to pose a fire,
Sanitation, security, or housekeeping hazard.]
A reasonable amount of personal legal material in segregation
proj
6

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 63 of 80

or detention is approximately one cubic foot. Greater amounts
may be allowed when an inmate has an imminent court deadline. The
Regional Counsel should be consulted before accumulation of legal

materials is limited for housekeeping reasons.

7 .
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

pro}
Vclral, Basa WLS cv-10836-PGG Document 160 Filed 05/28/20 Page 64 of 80

34
@ GER,

PART 121 -- SERVICE STANDARDS FOR MARKET-DOMINANT MAIL
PRODUCTS

39 US.C., 101, 401, 403, 404, 1001, 3691.

§ 121.1 First-Class Mail.

(a)(1) Until January 5, 2015, a 1-day (overnight) service standard is applied to intra-Sectional
Center Facility (SCF) domestic First-Class Mail(R) pieces properly accepted before the day-zero
Critical Entry Time (CET), except for mail between Puerto Rico and the U.S. Virgin Islands, mail
between American Samoa and Hawaii, and mail destined to the following 3-digit ZIP Code areas
in Alaska (or designated portions thereof): 995 (5-digit ZIP Codes 99540 through 99599), 996,
997, 998, and 999.

(2) On and after January 5, 2015, a 1-day (overnight) service standard is applied to intra-SCF
domestic Presort First-Class Mail pieces properly accepted at the SCF before the day-zero CET,
except for mail between Puerto Rico and the U.S. Virgin Islands, and mail destined to American
Samoa and the following 3-digit ZIP Code areas in Alaska (or designated portions thereof): 995
(5-digit ZIP Codes 99540 through 99599), 996, 997, 998, and 999.

(b)(1) Until January 5, 2015, a 2-day service standard is applied to inter-SCF domestic First-Class
Mail pieces properly accepted before the day-zero CET if the drive time between the origin
Processing & Distribution Center or Facility (P&DC/F) and destination Area Distribution Center
(ADC) is 6 hours or less; or if the origin and destination are separately in Puerto Rico and the
U.S. Virgin Islands; or if the origin or destination is in American Samoa or one of the following
3-digit ZIP Code areas in Alaska (or designated portions thereof): 995 (5-digit ZIP Codes 99540
through 99599), 996, 997, 998, and 999.

(2) On and after January 5, 2015, a 2-day service standard is applied to intra-SCF single piece
domestic First-Class Mail properly accepted before the day-zero CET, inter-SCF domestic
First-Class Mail pieces properly accepted before the day-zero CET if the drive time between the
origin P&DC/F and destination SCF is 6 hours or less, Presort First-Class Mail properly accepted
before the day-zero CET with an origin and destination that are separately in Puerto Rico and the
U.S. Virgin Islands, and intra-SCF Presort First-Class Mail properly accepted before the day-zero

CFR 1

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement,
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 65 of 80

CET with an origin or destination that is in American Samoa or one of the following 3-digit ZIP
Code areas in Alaska (or designated portions thereof): 995 (5-digit ZIP Codes 99540 through
99599), 996, 997, 998, and 999.

{c) A 3-day service standard is applied to domestic First-Class Mail pieces properly accepted
before the day-zero CET, ifthe 1-day and 2-day service standards do not apply, and:

(1) Both the origin and the destination are within the contiguous 48 states;

(2) The origin is in the contiguous 48 states, and the destination is in any of the following: the city
of Anchorage, Alaska (5-digit ZIP Codes 99501 through 99539); the 968 3-digit ZIP Code area
in Hawaii; or the 006, 007, or 009 3-digit ZIP Code areas in Puerto Rico;

(3) The origin is in the 006, 007, or 009 3-digit ZIP Code areas in Puerto Rico, and the
destination is in the contiguous 48 states;

(4) The origin is in Hawaii, and the destination is in Guam, or vice versa;
(5) The origin is in Hawaii, and the destination is in American Samoa, or vice versa; or
(6) Both the origin and destination are within Alaska.

(d) A 4-day service standard is applied to domestic First-Class Mail pieces properly accepted
before the day-zero CET, ifthe 1-day, 2-day, and 3-day service standards do not apply, and:

(1) The origin is in the contiguous 48 states and the destination is in any of the following: any
portion of Alaska other than the city of Anchorage (5-digit ZIP Codes 99501 through 99539); any
portion of Hawaii other than the 968 3-digit ZIP Code area; or the U.S. Virgin Islands;

(2) The destination is in the contiguous 48 states and the origin is in Alaska, Hawaii, or the U.S.
Virgin Islands; or

(3) The origin and destination are in different non-contiguous states or territories, excluding mail
to and from Guam and mail between Puerto Rico and the U.S. Virgin Islands,

(e) A 5-day service standard is applied to all remaining domestic First-Class Mail pieces properly
accepted before the day-zero CET.

(f) The service standard for Outbound Single-Piece First-Class Mail International<TM>; pieces

CFR 2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 66 of 80

properly accepted before the day-zero CET is equivalent to the service standard for domestic
First-Class Mail pieces originating from the same 3-digit ZIP Code area and destined to the
3-digit ZIP Code area in which the designated International Service Center is located.

(g) The service standard for Inbound Single-Piece First-Class Mail International pieces properly
accepted before the day-zero CET is equivalent to the service standard for domestic First-Class
Mail pieces destined to the same 3-digit ZIP Code area and originating from the 3-digit ZIP Code
area in which the designated International Service Center is located.

[72 FR 72216, 72228, Dec. 19, 2007; 75 FR 9343, 9344, Mar, 2, 2010; 77 FR 31190, 31196,
May 25, 2012; 79 FR 4079, 4080, Jan. 24, 2014; 79 FR 44700, 44701, Aug. 1, 2014]

[EFFECTIVE DATE NOTE: 79 FR 4079, 4080, Jan. 24, 2014, revised paragraphs (a) and (b),
effective Jan. 24, 2014, For implementation date information, see: 79 FR 4079, Jan, 24, 2014; 79
FR 44700, 44701, Aug. 1, 2014, revised paragraph (a) and (b), effective Aug. 1, 2014.]

CFR 3

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Ail rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Ybor Ade 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 67 of 80

Declaration of Martin S. Gottesfeld:

IT, Martin S. Gottesfeld, declare that the following is true and correct
under the penalty of perjury under the laws of The United States pursuant to
28 U.S.C. § 1746(1), Fed. R. Evid. 201(c)(2), and Fed. R. Evid. 901(b)(1) on
this twenty-fourth (24th) day of February, 2020: .

1. I am Martin S. Gottesfeld and [I am the sole plaintiff in the case of
Gottesfeld v. Hurwitz, et al.; 18-cv-10836-PGG-cGWG (herein "the case"),
currently pending before The Honorable U.S. District Court for The Southern
District of New York (herein "The Court").

2. Exhibit 13 to this filing is a true copy of administrative-remedy
request number 9/9745, which I filed with The Federal Bureau of Prisons
(herein the "FBOP") regarding the weeks-long delays of my mail to The Court,
and the responses thereto.

3. Delivery of letters to me like exhibits 2-3 hereto are delayed and
ordinarily take many business days.

4. My special and legal mail are not afforded priority by agents of the
defendants in the case.

5. Agents of the defendants in the case make no discernable attempts to
deliver my legal mail and special mail every twenty-four (24) hours after the
time it is initially logged until it is delivered.

6. Agents of the defendants in the case do not hand carry my special or
legal mail to the mail room immediately after confirming that I am the
prisoner specified in its return address.

7. Exhibit 14 to this filing is a marked true copy of an electronic-
messaging thread between myself and my appellate attorney in The First Circuit
which I began at approximately 8:18 P.M. Eastern Time on Wednesday, February
Sth, 2020.

8. Agents of the defendants in the case allowed my initial message in
Exhibit 14 through to my attorney about eleven (11) hours later at
approximately 7:20:46 A.M. on Thursday, February 6th, 2020, and my attorney
replied at approximately 8:43 A.M. on Friday, February 7th, 2020.

9, Agents of the defendants in the case did not allow my attorney's reply
back through to me until approximately 8:23:01 A.M. on Monday, February 10th,
2020,

10. As of Friday, February 7th, 2020, my attorney had not received
special and legal mail I sent more than a week earlier between locations in
the contiguous forty-eight (48) states subject to the 3-day service standard
set forth by 39 C.F.R. § 121,.1(c)({1) (Exhibit 11 at 2). Exhibit 14 at 1.

11. Exhibit 15 to this filing is a marked true copy of an electronic-
messaging thread between myself and my appellate attorney in The First Circuit
which I began at approximately 5:05 P.M. Eastern Time on Friday, February 7th,
2020.

12. Agents of the defendants in the case did not allow my initial message
in Exhibit 15 through to my attorney until about 7:35:48 A.M. on Monday,
February 10th, 2020, and my attorney replied thereto at approximately 9:11 ~
P.M. on Tuesday, February 11th, 2020.

13. Agents of the defendants in the case did not allow my attorney's

- Page 1 of 3 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 68 of 80

reply back through to me until approximately 8:27:24 A.M. on Wednesday,
February 12th, 2020.

14. In my attorney's reply, he correctly noted, "It appears that it takes
several days for your emails to be received. This was emailed on a Friday, but
I did not receive it until yesterday."

15. Exhibit 16 to this filing is a marked true copy of an electronic-
messaging thread between myself and my appellate attorney in The First Circuit
which IT began at approximately 8:18 P.M. Eastern Time on Wednesday, February
5th, 2020, and an earlier version of this thread appears as Exhibit 14 to this
filing.

16. At approximately 9:17 A.M. Eastern Time on Monday, February 10th,
2020, I replied to my attorney's message of, "'T have no recent correspondence
from you," by saying, "I am starting to grow concerned that you have not
received my physical legal mail. When it arrives, please look for indications
of physical tampering by the appellee. I began sending you physical mail two
(2) days after our phone call, i.e. on Thursday, January 30th, 2020. It seems
likely that the first of it should have started to arrive by now. I will
continue sending."

1

17. Agents of the defendants did not allow my reply to my attorney to go
through until approximately 7:20:33 A.M. on Tuesday, February 11th, 2020.

18. My attorney subsequently responded at approximately 8:54 P.M. on
Tuesday, February 11th, 2020, by telling me that my physical legal and special
mail to him from twelve (12) days earlier finally had "been received."

19. Agents of the defendants in the case did not allow my attorney's
response back through to me until approximately 8:27:35 A.M. on Wednesday,
February 12th, 2020.

20. Exhibit 17 to this filing is a marked true copy of an electronic-
messaging thread between myself and my appellate attorney in The First Circuit
which I began at approximately 8:44 P.M. on Monday, February 10th, 2020.

21. Agents of the defendants in the case did not allow my initial message
to go through until approximately 7:21:23 A.M. on Tuesday, February iith,
2020, and my attorney replied at approximately 8:54 P.M. on Tuesday, February
1ith, 2020, by saying, "Your correspondence from the end of Jan. Has[ sic] been
received. But it took a whole week for it to be delivered."

22. Agents of the defendants in the case did not allow my attorney's
reply back through to me until approximately 8:27:49 A.M. on Wednesday,
February 12th, 2020.

23..The Case-Manager Coordinator (CMC) for the FCI Terre Haute CMU does
not review the special/legal mail delivery process and ensure that policy
requirements are met and does not consult specifically with staff and review
requisite record keeping to ensure that delivery time frames are being met.

24. I was never advised that I am not required to have packages
containing educational or legal materials pre-approved.

25. Marking packages containing educational or legal materials as,
"Authorized by Bureau Policy," was not covered during my admission and
orientation (A&O) at FCI Terre Haute.

26. The monitoring procedures employed by agents of the defendants in the
case in the FCI Terre Haute CMU interfere with mail handling.

- Page 2 of 3 -
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 69 of 80

27, The non-random reading of my mail--and especially of my mail to and
from The Court--is not intended by agents of the defendants in the case to
reveal anything that would present a valid security concern, but rather to -
give the defendants in the case an unfair head start on my court filings
before they appear on the docket of the case and to alert them to negative
publicity regarding their kickback and other unlawful. schemes.

28. Agents of the defendants in the case regularly reveal the contents of
my correspondence to other persons in the absence of a legitimate correctional
concern.

I declare that the foregoing is true and correct under the penalty of
perjury under the laws of The United States. Executed on Monday, February
24th, 2020.

Io

Martin S. Gottesfteld

 

- Page 3 of 3 -
Case 1:18-cv-10836-PGG Document'160 Filed 05/28/20 Page 70 of 80

: Attechment 1
FCG Terre Haule

Administrative Ramedy — !nformal Resolution

sfe led -.| Register # -22982-10
[Date Submited: HayiGth, :

NOTICE TO INMATE - Ba advised, normally prior lo fling a Request for Admninistrallva

Remedy, §P-229 {13}, you must alternpt to informally resolve your complaint through your Carrectional

‘cunselor,

Section 1a: Briefly state your specific single complaint; Important filings which I

mailed ta U.S. District Court for The Southern District Of New

York on April 29th, 2019, appears not to have left the mail .

room yat. These Filings bore the foliowing USFS Tracking #s:

3114 9023 0722 4072 3904 38

$114 9023 0722 4072 3904 52

9114 9023 0722 4072 4447 11

9114 9014 9645 1762 0788 33

TEARS PRRASERE ABT abABessensti lve Giticss- This delay is
Section ‘ib: Brlefly stale the resolution you request © would Like these and all my
future mailings to U.S. District Court not to be dalayed for
3+ Business days while the FROP exercises unlawful executive
discretionary review of, them.

Linmale Signatures” 2" C4 Ys

 

   
 

        
   

    

 

 

 

 

 
    

 

   

 

 

 

 

Dad Assigned: Th
G Food Service a 0 Education
oO Psychology 0 Medicat O Chapialn 0 Recrealion
0) Trust Fund QO Facilities 0 Safety
0 ISM/Mallreom oO sis

 

 

 

 

Section 3; Depariient Head Respan:
issue Resolved Comments:

   

 

 

Issua Un+esolved Comments: Your mati t renewed ond Seat i accocdance
with came peliuy & precmducss.

 

Unabie to Address Issue Comments:

 

inmate Signature if Resolved:
Staff Signature:

 

 

        

 

      

Bpe Dissue 9

 

 

 

: etumer
lesued lo Tetumed to | fo inmate felumned to Remedy as Rejected
inmate Counselor Unit Tear Cierk

Bale |s-tit  ([S-b-19 5-9-1 9
Time 74257 iz30 laa

 

 

 

 

 

 

 

 

 

Staff [R-é€ivete | 2. Gisele | R-@isete

 

THA+ASI0 186 Page?

USPS.conv® - USPS Tracking® Results Page | of 3

U s PS Tra c k i ng” Fags = (httpsi/www.usps.com/faqs/uspstrackIng-faqs.htm)

Track Another Package +

Tracking Number: 9114902307224072390438 Remove

Label Created, not yet in system

A status update is not yet availabie on your package, It will be avaiabla when the shipper provides an
update or (he package fs delivered to USPS. Check back soon, :

Sign up for Informed Dellyery® (https:/informeddelivery.usps.com/bax!pages/|ntro/startactlon) z
lo receive notfications for packages addressed lo you. :

poeqna:

Remove

Tracking Number: 9114902307224072390452

Your package is moving within the USPS network and is on {rack to be delivered to its final
destination. It is currently in transit to the next facility.

In-Transit

May 3, 2019
In Transit to Next Facility

Get Updates

See Less

htins:/tools.usos.com/eo/TrackConfirmA ction ?tLabeis-9 1 1490230722407239043R%2C9 1... 5/3/2019

To: Mailroom .

From: Martin S. Gottesfeld (Reg. Ne.: 12982-104)
Date: Friday, May 3rd, 2019 .

Subject: Tracking of outgoing mail

Salutations Mailroom,

Gan you please track the following mailings, which I sent to
U.S. District Court in New York and the Southere District of New
York U.$. attorney's office-on or about April 29th, 20197

9114 90243 0722 4072 3904 38
9114 9023 0722 4072 3904 52
9114 9023 0722 4072 4447 11
9114 9014 9645 i762 0788 33
Thanks in advance for your assistance,

Martin S$, Gottesfeld, Reg. No.: 12982-104

USPS.com® - USPS Tracking® Results . Page 2 of 3

Tracking Number: 911490230722407 2444741 , Remove

Label Created, not yet in system

A slalus update is not yet available on your package, It will be avaliable when the shipper provides an
updale or the package Is delivered to USPS. Check back soon.

Sign up for Informed Deliveary® (https informeddelivery.usps,com/box/pages/introfstartaction)
lo recelve nolifications fer packages addressed to you.

Tracking Number: 9114901496451762078833 Remove

yoegpee,

Label! Created, not yet in system

A stafus updale ts nal yet available on your package. it wil be available when the shipper provides an
update or the package Is delivered to USPS. Check back soon,

Sign up for informed Delivery® (https linformeddelivery.usps.cam/boxipagestintro/start.actlon}
fo receive notificallons for packages addressed 40 you.

‘Can't find what you're looking for?

Geo toour FAQs section to find answers to your tracking questions.

” FAQs (https:/www.usps.com/faqs/uspstracking-fags.htm)

bine /inols.nans com/onTrark Confirm Artin aT ohelesO 11 AON INTIIANTIIORAI OLA SAnnIo
U.S, DEPAITTMENT OF JUSTICE
Pederat Burean oF Prisons

 

Type or use ballpoint pen. f attachments are needed, sutnit four copies. Additional instrnetions on reverse.

 

From: .Gottesfeid, Martin, S. 32982-104 THAW CMU FCI Terres Haute
LAST NABIE, FUt8T, SUDOLE INCFEAL, REG, NO. UNIT EINSTHUTION **

 

Fart A~ INMATE REQUEST Important and time-sens[tive filings which | mailed to the US District Cou,
ye The Soutehhern District of New York on Monday, April 29th, 2019, 44 for decketing tin tha case
: 18sey-10836-PGG did not leave the mailroom for quite some time. They had the following USPS
tacking numbers: 9114 9023 0722 4072 3904 3B, 9114 9023 0722 4072 3904 52,

-14 9023 0722 4072 4447 11, and 4t4=--994 9114 9014 9645 1762 0788 33, That delay effectively denice
: access to the courts. Further, it is unlawful for the FBOP to exercise Executive discretionary
aiew of my Filings with the judicial branch {please see Ex Parte Hull, 312 U.S. 546; 85 L.Ed.-
4; 61 5.Ck. 640 £1941} ard Cochran y. Kansas, 316 U.S, 255; L.Ed, 1493; S.Ct. a2).
te right to access the courts without interference fron prison officlale is well-established and
‘seu resoundingly unambiguous in Constitutional Law.

ease mail my filings out to U.S. District and other courts in a reasonable time frame and without
carcising unlawful Executive discretionary review beforehand.

Sunday, May 12th, 2019
BATE SIGNATURE OF REQUESTER

Part B- RESPONSE

 

 

DATE WARDEN OR REGIONAL DIRECTOR
Wf dissntiyfied with thi response, yon mapopped! ta tire Regtowal Direcior, Your appeal wurst be pecetved in the Regionel Office whhin 20 caleadardays of the date of this response,

GRIGINAL: RETURN TS INMATE CASH NUMBER:

 

 

 

CASE NUMBER:
Part C- RECEIPT
Reva tor
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. ont INSTITUTION
SUBFECT:
DATE @ RECIPIENT'S SIONATURE (STARE MEMBER) —
Uae LA PURE AA APTRE 196:
USPS.com® - USPS Tracking® Resulls Page 1 of 2

U S PS Tracki n g FAQs — (https://www.usps.com/faqs/uspstrackIng-faqs. htm)

Track Another Package

Remove

Tracking Number: 9114902307224072390438

Your item departed our USPS faodity in NEW YORK NY DISTRIBUTION CENTER on May
40, 2079 at 1:38 am. The Hem is currently in transit fo the destination.

In-Transit |

May 10, 2018 al 7:38 arm
Departed USPS Regional} Facility
NEW YORK NY DISTRIBUTION CENTER

yorgpaay

Change Dellvery Instructions

 

Taxt & Email Updates

 

Delivery Instruetions

 

Tracking History

 

Product Information

 

See Less

hine danke none ened iTrack Confirm Action ahele=O t 1 A0N9I079IANTFAONA IR SAMNIG

Case 14Y LOBEL Document 160 Filed 05/28/20 Page 71 of 80

To: Mailroom

From: Martin S. Gottesfeld (Reg. No.: 12992-104)
Bate: Thursday, May 9th, 2019 .

Subject: USPS Tracking

Salutations,

Can I please get the latest tracking information for the
following USPS labeis, which I mailed on April 29th, 20192

9114 9023 0722 4072-3904 38
9114 9023 0722 4072 3904 52
9244 9023 0722 4072 4447 11
9124 S014 9645 1762 0788 33

May I please also get the latest tracking information for
the foliowing USPS label, which I mailed on May 8th, 2019?

9174 9623 6722 4072 3904 76

Thanks in advance for your help,

Wartin $. Goktesfeld

- Page 1 of 1 ~

_ USPS.com® - USPS Tracking® Resulis Page { of 2

US Pp Ss Tracki n g° FAQs — (hitpsifwww.usps.comiags/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 9144902307224072390452 Remove

“Your em was delivered io an individual at the address at 2:10 pm on May 6, 2019 in NEW
YORK, NY 10007. :

Delivered

May 6, 2019 at 2:10 pm
Delivered, Loft with Indivitival
NEW YORK, NY 10007

Get Updates

joeqpeay

 

Text & Email Updates

 

Tracking History

 

Product Information

 

Sea Less

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

 

litinafftand an itn ov

 

 

 
USPS com® - USPS Trackine® Resu Page 1] of 2

ILLNESS. 1:18-CV-10836-PGG Document 160 Filed 05/28/20 Page 72 of 80

US PS Tra Cc ki n g° FAQs  {https:waww.usps.com/fags/uspstracking-fags.him) U S PS Tra c kin gq FAQs (nipesteniwteps.comilagsluspstracking-fags.sin)

Track Another Package + Track Another Package +

Remove

 

Tracking Number: 9174902307224072444711 Remove : Tracking Number: 9144901496451762078833
Your item departed our USPS facility in NEW YORK NY DISTRIBUTION CENTER on May

Your item departed our USPS facility in NEW YORK NY DISTRIBUTION CENTER on May
419, 2019 at 4:38 am. The iter: is currently in transit to the destination.

40, 2019 at 1:54 am. The fem is currently in transit to the destination.

In-Transit

May 10, 2019 at 1:38 am
Departed USPS Regional Factlity
NEW YORK NY CISTRIBUTION CENTER

In-Transit

May 10, 2079 at 1:54 am
Deparied USPS Regianai Facilily
NEW YORK NY DISTRIBUTION CENTER

Change Delivery Instructions Change Dellvery Instructions

 

 

Text & Emaif Updates Text & Emall Updates

 

 

Delivery Instructions Delivery Instructions

 

 

Tracking History Tracking History

 

 

Product Information Product Information

 

 

   

 

 

 

 

 

See Less See Less
hitpsv/tocis.usps.com/ge/TrackConfirmAction?tLabels=9 | 1490230722407244471 | 5/40/2019 hitps:/ools.usps.com/go/TrackConfirmAction?{Labels=91 1490149645 1762078823 5/10/2019
Regional Admlnistrative Remedy Appeal
: PRAIA
Remedy No.! 979745-F1 ~ - FCC Terre Haute, IN ie copy ef the completed BPTUR-9 fnclullay aay attachment must be subsstted
. Prom: OE reaked ih Bo ite 191% eal CE ct
LAST NABIE, Tat uBEE INITIAL. REd. NO. UNIT INSTITUTION
PART B - RESPONSE Part A-REASON FOR APPEAL. ugar tent ae tiews-deuuikivea filings that | matlad to toe Uy, bi starbst
° for i Southaen Blabed ice of Sew York on Muclay, Apeil Aen, fe ti 2a,

       

           
   
    
     
  

da
:é Loving uses
» ULE GUE FEZ 4U72 444
3 to ite coneba. daciiie
Lhinss with thes
a auek
a &

   
   
    
  

 

did not Leave the waibeon: Lor qu
ULL Med uses A Juu4 33, 9114
a5 Lfb2 Oya b b delay ati
WEG? Bo ax t
ee Ho Lh
ty

wc i nes

      
   
  

This Is in response to your Administrative Remedy recelpted June 4, 2049, in which you
allege your mailing to the Southern District of New York was delayed caushig you denied
access to the courts. As relief, you request your filings to the U.S. District and other
courts ba mailed out in a reasonable timeframe.

 

  

Ly ‘aud oI iy
di; ta uabaviud for

 

     
  
  
 

        
   
 
   
  
   
 

45 ahs ol S.Gb, oly C
1 (oe: the cl hee

A review of your request reveals that you are housed In the Communication
Management Unit (CMU) at FCC Terre Haute. You are currently housed in a general ‘
population heusing unit with 100% communication monitoring. AB general i e
correspondence and special mali will be cleared by the Counter Terrorism Unit (CTU) Veh, e039,
prior to mailing.

z 2fO0. Lu e300. *
aes 20tH, ZULY, dleadibag was me andes’ to CHU:
aaiwE WakLE appv. Jaty Z0bH.

 
   
  

   
 
 

Sebra bo FLL EE on Jue

but did ao!
ECT :
2 Puke

         

ahh my fiLtuwss ont Lo Wl

ie Sut aired Getler Gourka dea
.thand exces bli uolawéal | ES

Whouaey cay

   

Therefore, this response {6 your Request for Administrative Remedy fs for informational

purposes only, . “
. . ‘Bete haby 1, 2015 . a i

DATE SIONATURE OF REQUESTER

 

 

 

lf you are dissatisfied with this Tesponse; you may appeal to the Reglonat Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Sulte 800,
Kansas City, Kansas edi01., Your appeai must be received within 20 calendar days of
the date of this response,

~ Data - _ . ¢ _® Lammer, FO] Warden

Parl B—-RESPONSE

DATE REGIONAL DIRECTOR

I dissatistied with this response, you ny sppeal io the General Counsel. Your appeal must be eevived in the General Counsel's Olfice within 20 calendar
days of the dote of shls tesponse,

SECOND COPY; RETURN TO INMATE CASE NUMBER:

Parl CRECHIFT
CASE NUMBER: _.

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG, NO. Unit INSTITUTION

 

SOBIECT:
B rs venus
Case 1:18-cv-10836-PGG Document 140

us. Department of Justice
Federal Bureau of Prisons
North Central Regional Office

Regional Administrative Remedy Appeal
Part B - Response

Administrative Remedy Number: 979745-R1

This Is in rasponse to your Regional Administrative Remedy Appeal raceivec in this office on

August 8, 2019, in whieh you allege your mail is not properly processed in a thnely manner, thus
denying your access to the courts. For relief, you request staff process your outgoing correspondence
in a timely manner.

We have reviewed your appeal and the Warden's response dated July 15, 2019. Program Statement
§214.02, Communications Management Units, states, “Incoming and outgoing written general
correspondence fs ordinarily reviewed by CTU staff before delivery to the inmate or further processing
to the post office. ... Only privileged communication with the inmate's attorney will be handled as
special mail, Ali other types of correspondence do not receive special handling and will be treated as
general correspondence.” ‘You were designated to the Communications Management Unit (CMU) to
ensure additional monioring of your communication could be accomplished. This delay is necessary
to ensure the safe and orderly operation of the institution, as weil as, the general public. You hava
provided insufficient evidence to support your claim staff is acting outside the scope of policy. We find
no evidence of staff malfeasance.

Based on the above, this response to your Regional Administralive Remedy Appeatis for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Office of General Counsel, Federal
Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. ‘Your appeal must be recelved In the
Office of General Counsel within 30 days from tha Gale of this response.

  

LX
. KéGegeér, Regional Directer

(Ef 23 hy 4 A
Date f/

 

eT er

UB, Department of Justice Central Oftice Administrative Remedy Appeat

 

Feder Boreau of Fi

 
  
   

     

 

   

 

 

sear ai we by acisnents woe weeded, submit Fost copics. One copy cach uf Wie crpypctes! BP-OIR- wid DD-DIR-10, lachudiog any stack
Pan hath be mabe wa this appeal ~
From: GOttesfeld, Martin, §, 12982104 D/CMU BCI ~THA
, LAST HAE, FIRST, BHDDLE INITIAL REG, NO, UNIT INSTITUTION
Pact A~REASON FOR APPEAL JNMATE'S SPECIFIC 1 REQEST Please ay filings to u.S, dishrick court and other courts
in a reasonable tine frare and without exercising udlasful eee lleereticney rover tefonhard.,

fnpertent end time-sensltive filires that F aailed to the U.S, District Qouct fer The Southern strict of Nav York on
ireday, AvcLL 2th, 2018, for tine oe a Ie ot a aa Se OLE aa Go
USee rurbers: 023 OFEE AYE SR 38, S1E4 9023 0722 4072 3M 52, S14 9003 Of22 402
0788 33. "That daley:cEfeotively Gerled ne access to the catrts, eto, te tbls
ise Brecutive review of ay filings with the Ariicial branch
Zarte Hull, ous Ao: 85 LR. 10%; 61 S.Ct. 64) (1941) and Cochran v. Kerwas, 316 0,5, 2553 ere peas en ie,
ihe right of ccs to te cots wilco interforace Fron peiam officials is vell-eatablided ad
iy dn Oonetdiutional, Lav, My neil to state av] federal courts continues to encoumter these delays
keapite the ts of BOE Staterent 5800.10 §305. Tn one such insterce, a motion for an extension of tire to
Mle before a Jue 20th, 2019, was handed to (MU staff on dine 10th, 2019, but did not reach the court until

ippbox. Jity 20th, 2019,
(MFC

SIGNATURE OF REQUESTER

 

 
 

Fri., Sept. 27th, 2019
DATE

Patt B—RESPONSE

 

  

prem

Ob} a8 208

 

mlidives dt anealy Seutiot
A Foeaees cout cof RSC

  

 

DATE GENGRAL COUNSEL

TS fil
ORIGINAL: RETURN TO INMATE CASE NUMBER:

 

Ravi C-RECEIPT
CASE NUMBER:

Return to:

 

 

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UATE INSTHTUTION
SUBIECT;
DATE &.. SIGNATURE OF RECIPIENT GF CENTRAL OFPICE APPEAL BP_24t53)
aa eye Pa APRIL 38a:

 

Oo hiled 05/28/20 Page” ev OFoOe Remedy Appeal

 

 

 

 

 

 

rhe
ie BF an are t TE witch di Date -DIR-10, h "
Tepe of uae ballpoint gen. oe ate needed, submit Zour copier. acer copy each of the completed SEE DIk-# and BP-DIR-LO, including say natach
Brom: COttesraids Martin; Se Tesez= hen C/O FOI-THA
CAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

Fart A~-REASON FOR APPEAL INMATE'S SPECIFIC REQEST: Please wall ol wy Eildnes to 0S. district court and other courts
in a reasoble thre Frame are] tithout thout exercising unladiul Beortive disxre my tionary reylew beforchand.

Trportant and Hre-sensitive filings that I wailed to the U.S. District Court for ‘ha Southam District of fay York on
Varley, feel 2th, 2019, for docketing . dn the case of 18-cv-1083-100 did mot leave the naiirem for qulte sam ne.
They bed “USES treckize members: 9104 9023 9114 9025 0722 4072 300A 52, 114 9023 0722 4072

i, znd Sd S088 Se ST CIBE Th, De delay atfactvely dria no ances to the the carts. xt, Rute, it is
uladul, for the FEOP to exrclse Becutive discre! vevies of my filings with the judielal. bearch

tionary please see Ex
Parte Hill, 312 U.S. 46; 85 LB. 1034; G1 S.Ct. 640 (1941) an? Cochem v. Kansas, 716 U.S, 255; 85 LH. 1453; 62 SyCt,
CO ISU) GRE of aces to He Gets Wf inte Fed aise flea Is ellie al
inatbigns 4 Oretitutional Tas My pail to state and federal courts continues to emounter these delays

despite the zeqifrerents of EOP Prgrem Statement 5800.10 §506. Tn one sh instarca, a potion for an extension of time to
file before a June 20th, 2019, dandiina was handed to OM staff en June 10th, 2019, but did not reach the court until
appeox, July 20th, 2019.

 

(F-E-

SIONATURE OF REQUESTER

 

Fri., Sept. 27th, 2019
DATE

 

Parl 3--RESPONSE t

 

DATE GENERAL COUNSEL.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part €--RECEIPT
CASE NUMBER:

 

Retura Lo:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. URIT TSTITUTION
SUBJECT:
DATE @.. SIONATURE OF RECIPIENT OF CENTRAL OBFICE APPEAL pp-231{13)
USP EVE People Rat APRIL #!
ee ey

Administrative Remedy No. 979'745-A1

Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal where yeu claim your mail to the Courts is being
processed in an untimely manner at FCI Terre Haute. You state
you have the right to access the Courts without interference and
delay. You request your Court filings be mailed in a reasonable
time frame and without exercising unlawful executive
discretionary review beforehand.

The Warden and Regionai Director adequately the issues raised in
your complaint we concur with the responses provided, As
indicated, based on your CMU status and need for increased
menitoring, all incoming and outgeing mail, must be properly and
thoroughiy reviewed. There may be circumstances that could
resnit in a delay. However, staff makes every effort to avoid
any delays in the processing and delivery ef inmate mail. TE
you experience any excessive mail delays you should report it to
staff at that time soa action can be taken.

This response is provided for informational purposes.

Tan 4S __ , Administrater

National Inmate Appeals ime

alba

Date

 

 
Bad AY Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 74 of 80

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: Sampie, Brandon C

TO: 12982104

SUBJECT: RE: 2020-02-05: PRIVILEGED ATTORNEY-CLIENT MESSAGE
DATE: 02/10/2020 08:23:01 AM

 

Marty,

| have no recent correspondence from you.

 

 

Brandon
‘Sent 2/7/20 at 8:43 AM

MARTIN GOTTESFELD on 2/6/2020 7:20:46 AM wrote
PRIVILEGED & CONFIDENTIAL
ATTORNEY-CLIENT COMMUNICATION

Dear Attorney Sample:

You are my attorney, retained to represent me in my direct appeals (docket numbers 19-1107, et al.), currently pending before
The U.S. Court of Appeals for The First Circuit and | am your client. This is an attorney-client--privileged conversation and
message,

The status quo remains.

| once again sent you legal mail today in a white envelope. Some of the legal mail | sent to you last week should be starting to
arrive around now. Without discussing its contents, can you please confirm iffwhat you've received thus far, if anything, using
the date stamps | marked on the envelopes/letiers?

Thanks,
Martin S. Gottesfeld--defendant-appellant in U.S. v. Gottesfeld
| sent you thls message at approximately 8:18 P.M. on Wednesday, February 5th, 2020.

 
ase 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 75 of 80
Eedo\ dy AS 9

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: Sample, Brandon C

TO: 12982104

SUBJECT: RE: 2020-02-07: PRIVILEGED ATTORNEY-CLIENT MESSAGE
ATE: 02/12/2020 08:27:24 AM

it appears that it takes several days for your emails to be received. This was emailed on a Friday, but | did not receive it until
yesterday.

Brandon

2/71/20 at 9:11 pm

MARTIN GOTTESFELD on 2/10/2020 7:35:48 AM wrote

PRIVILEGED & CONFIDENTIA

ATTORNEY-CLIENT COMMUNICATION

Dear Brandon,

You are my lawyer, retained to represent me in my direct appeals (docket numbers 19-1107, et al.), currently pending before
The U.S. Court of Appeals for The First Circuit, and | am your client. This is an attorney-client--privileged message and
conversation.

| am still in what the CMU calls "gen. pop.”

i have been sending you physical mail each weekday. | have not received any emails from you in a few days. If you are not
sending any, then there is no problem, and i do not want fo waste your time needlessly replying to my, "I'm still here,"
messages. lf, however, you have been sending me messages, | have not received them.

iam about to begin Shabbat and i will message you again tomorrow evening.

Thanks,

Martin S. Gottesfeid, defendant-appellant United States v. Gottesfeld
i sent you this message at approximately 5:05 P.M. on Friday, February 7th, 2020.
i Ne here hsieynerct
date \ Cease 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 76 of 80

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

Se Ee a

FROM: Sample, Brandon C

TO: 12982104

SUBJECT: RE: 2020-02-05: PRIVILEGED ATTORNEY-CLIENT MES

DATE: 02/12/2020 08:27:35 AM

it has been received,

Brandon

2/41/20 at 8:54 pm

MARTIN GOTTESFELD on 2/11/2020 7:20:33 AM wrote

PRIVILEGED & CONFIDENTIAL

ATTORNEY-CLIENT COMMUNICATION

Dear Attorney Sample:

You are my lawyer, retained to represent me in my direct appeals (docket numbers 19-1107, et al.}, currently pending before
The U.S. Court of Appeals for The First Circuit, and iam your client. This is an attorney-client--privileged message and
conversation.

Fam starting to grow concerned that you have not received my physical legal mail. When it arrives, please look for indications of
physical tampering by the appellee. | began sending you physicai mail two (2) days after our phone call, i.e. on Thursday,
January 30th, 2020. It seems likely that the first of it should have started to arrive by now. | will continue sending.

Thanks for the update.

Regards,

Martin S. Gottesfeld, defendant-appellant in United States v. Gottesfeld

| sent you this message at approximately 9:17 A.M. on Monday, February 10th, 2020.
a= Sample, Brandon C on 2/10/2020 8:23 AM wrote:

Marty,

| have no recent correspondence from you.

Brandon

Sent 2/7/20 at 8:43 AM

MARTIN GOTTESFELD on 2/6/2020 7:20:46 AM wrote

PRIVILEGED & CONFIDENTIAL

ATTORNEY-CLIENT COMMUNICATION

Dear Attorney Sample:

You are my attorney, retained to represent me in my direct appeals (docket numbers 19-1107, et al.), currently pending before
The U.S. Court of Appeals for The First Circuit and | am your client. This is an attorney-client--privileged conversation and
message.

The status quo remains.

| once again seni you legal mail today in a white envelope. Some of the legal mail I sent to you last week should be starting to

arrive around now. Without discussing its contents, can you please confirm iffwhat you've received thus far, if anything, using
the date stamps | marked an the envelopes/letters?
Case 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 77 of 80

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

ees ewe ee

Thanks,
Martin S. Gottesfeld--defendant-appellant in U.S. v. Gottesfeld
| sent you this message at approximately 8:18 P.M. on Wednesday, February 5th, 2020.

ee

 
mo se 1:18-cv-10836-PGG Document 160 Filed 05/28/20 Page 78 of 80
duh NEP

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

mn ee eee ee

FROM: Sample, Brandon ¢

TO: 12982104

SUBJECT: RE: 2020-02-10: PRIVILEGED ATTORNEY-CLIENT MESSAGE
ATE: 02/12/2020 08:27:49 AM

Marty,

Your correspondence from the end of Jan. Has been received. But it took a whole week for it to be delivered.

Brandon

2/17/20 8:54pm

MARTIN GOTTESFELD on 2/11/2020 7:21:23 AM wrote

PRIVILEGED & CONFIDENTIAL

ATTORNEY-CLIENT COMMUNICATION

Dear Attorney Sample:

You are my lawyer, retained to represent me in my direct appeals {docket numbers 19-1107, et al.), currently pending before
The U.S. Court of Appeais for The First Circuit, and | am your client. This is an attorney-cllent--privileged conversation and
message,

iam still in what the CMU calls "gen. pop."

i sent you legal mail once again today, in a manila envelope bearing U.S.P.S. tracking number 9114 9023 0722 4072 3905 68.
The legal mail | sent to you on Friday, January 31st, 2020, should be traceable using tracking number 9114 9023 0722 4293
0824 88. If it has still not arrived by the time you're reading this, please let me know if it is in the U.S.P.S. tracking system, and if

so, its current status as reflected therein.

Regards,

Martin S, Gottesfeld, defendant-appellant in United States v. Gottesfeld
i sent you this message at approximately 8:44 P.M. on Monday, February 10th, 2020.

NY

 
Laide > Case 1:18-¢)-1 -P@G ent,160 . Filed 05/28/20 Page 79-of 80
Cabri 4S RENT TUBERS
CONSUMER ADVOCATE & CUSTOMER RELATIONS .

2 UNITED STATES _
Ba POSTAL SERVICE |

June 13, 2019

Martin S. Gottesfeld
#12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

Dear Mr. Gottesfeld: -
Thank you for contacting the United States Postal Service.

The jurisdiction of the Postal Service over mail addressed to persons receiving their mait at an institution
ends upon delivery. Once mail has been delivered to the facility, it is the responsibility of the institution's
authorities to distribute the mail to the residents, clients, or others affiliated with the institution.

Similarly, outgoing mail from the institution does not become United States mail until it is placed
into the care of a Postal employee or deposited into an official Postal Service mailbox. As a
consequence, we suggest that you contact authorities at your institution about their internal regulations or
pursue applicable grievance procedures.

it may be helpful to know that mail addressed to sameone residing at an institution is subject to the mail
security standards outlined below:

. Authorized personnel of prisons, jails, or other correctional institutions, under rules and
regulations promulgated by the institution, may open, examine, and censor mail sent from or addressed
to an inmate of the institution. An inmate may designate in writing an agent outside the institution to
receive his or her mail, elther through an authorized address of the agent, li the mail is so addressed, or
at the delivery post office serving the institution, if the mail is addressed to the inmate at the institution.

. Mait addressed to patients or inmates at institutions is detivered to institution authorities who, in
turn, deliver the mail to the addressee under the institution’s rules and regulations. If the addressee is no
longer at that address, the institution must redirect his or her mail to the current address. If the forwarding
address is unknown, the mail is retuned to the post office.

Please know that you may write to: American Civil Liberties Union (ACLU) about this issue. The address
for the ACLU National Prison Project is 915 15th St. NW, 2nd Floor Washington, DC 20005,

Thank you for the opportunity to address this matter with you.
erely

iS. Woods
U.S. Postal Service

475 L'ENFANT PLAZA SW
WASHINGTON DC 20260-5601
 

 

 

TED STATES
FAL SERVICE ¢

8P62-XXX-XX-XXXX
EROZ “UEP OOF [aqe]

I

23 0722 4291 7999 99

|

PS Win #

|

3ST
NY 10007

NEW YORK

I

Y
3
a

oO

3

cc

5

B

x
a
a
GEO
=
S40
vu 6
oO

United States

USD
500 Pear

12932

PURPLE HEARTS

PURPLE HEART

 
